ACCEPTED
                                                                     01-15-00567-CV
                                                          FIRST COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                                                              12/14/2015 12:39:08 PM
                                                               CHRISTOPHER PRINE
                                                                              CLERK




                  No. 01-15-00567-CV
                                                     FILED IN
                                              1st COURT OF APPEALS
  IN THE COURT OF APPEALS FOR THE FIRST      DISTRICT
                                                  HOUSTON, TEXAS
                 HOUSTON, TEXAS              12/14/2015 12:39:08 PM
                                              CHRISTOPHER A. PRINE
                                                      Clerk

MACKEY GLEN PETERSON, TONYA PETERSON, DON LESLIE
   PETERSON AND LONNY PETERSON, APPELLANTS

                          v.

SILVERADO SENIOR LIVING, INC., D/B/A SILVERADO SENIOR
           LIVING SUGAR LAND, APPELLEE



              Appendix Tab 74 - 83


                        P. Alan Sanders
                        Tx. State Bar No: 17602100
                        Joshua Davis
                        Tx. State Bar No. 24031993
                        Lewis Brisbois Bisgaard & Smith, LLP
                        Weslayan Tower, Suite 1400
                        24 Greenway Plaza
                        Houston, Texas, 77046
                        (713) 659-6767
                        (713) 759-6830 – Fax
                        Alan.Sanders@LewisBrisbois.com
                        Josh.Davis@LewisBrisbois.com
TAB 74
                                                                                                                           FILED

                 _                          DATA
                                                                                                            3/2312015 5:27:48 PM
                                                                                                                    Stan Stanart

                                            PI               TE
                                                             DATE
                                                             DA                                                     County Clerk
                                                                                                                   Harris County



                                                          NO. 427,208   --AC))             PROBATE
                                                                                            PROBATECOURT
                                                                                                   COURT11


                 IN RE: GUARDIANSHIP OF
                 INRE:GUARDIANSHIP   OF                     §              IN THE PROBATECCOURT
                                                                          INTHEPROBATE     OURT
                                                 _
                 RUBY PETERSON,
                 RUBY PETERSON,                             §             NUMBER
                                                                          NUMBERONE
                                                                                ONE

                 PROPOSED
                 PROPOSED W ARD
                          WARD                              §                    COUNTY,TEXAS
                                                                           HARRISCOUNTY, TEXAS


                                                           No.2014-40980
                                                     CAUSE NO. 2014-40980

                 MACKEY ("MACK")
                 MACKEY ("MACK") GLEN
                                 GLENPETERSON,
                                     PETERSON, §                    IN THEDISTRICT
                                                                   INTHE  DISTRICTCOURT
                                                                                  COURT
                 PETERSON, Individually,
                 PETERSON, Individually,NextFriend
                                        Next Friend         §
                 ofRUBY
                 of RUBY PETERSON,
                         PETERSON, DON
                                   DONLESLIE
                                      LESLIE                §
                 PETERSON, Individuallyand
                 PETERSON,                 asNext
                                       andas Next           §
                 Friend, ofRUBY
                 Friend, of RUBY P ETERSON,
                                 PETERSON,and
                                           and              §
                 LONNY    PETERSON,Individually
                 LONNY PETERSON,     Individuallyand
                                                  and       §
                 Next Friend ofRUBY
                 NextFriend  of RUBY S.PETERSON,
                                     S. PETERSON,           §
                  Plaintiffs,
                                                            §
       ;         V.
                 V.
                                                            §      HARRISCOUNTY,TEXAS
                                                                   HARRIS COUNTY, TEXAS
                  CAROLANNEMANLEY,
                 CAROL ANNE MANLEY,
                                                            §
                 DAVIDPETERSON, SILVERADO §
                 DAVID PETERSON, SILVERADO
                  SENIORLIVINGCAREFACILITY,
                 SENIOR LIVING CARE FACILITY,
                                                            §
                 TANA MCMILLON,
                 TANA MCMILLON,
                                                            §
                        LAVINSON,DR.REBECCA
                 LINDA LAVINSON, DR. REBECCA
                                                            §
                 CLEARMAN,   DR.CHRISMERKYL
                 CLEARMAN, DR. CHRIS MERKYL
                                                            §
                 Defendants.                                §      129THJUDICIAL DISTRICT
                                                                   129TH JUDICIAL DISTRICT
                 Defendants.

                     AMENDEDMOTIONTO SETASIDERULE11AGREEMENT      FORILLEGALITY,
                     AMENDED MOTION TO SET ASIDE RULE 11 AGREEMENT FOR ILLEGALITY,
                     LACKOFCONSIDERATION,  FRAUD, AND EMOTIONAL/FINANCIAL DURESS
                     LACK OF CONSIDERATION, FRAUD, AND EMOTIONAL/FINANCIAL DURESS
                                                                      AND
                                                    MACKEYGLENPETERSON,
                          COMESNOW,DONLESLIEPETERSON,
                          COMES NOW, DON LESLIE PETERSON, MACKEY GLEN PETERSON, AND
                  LONNYPETERSON           orthishonorable to setasidethe
                                and movesffor                                                RuleIl
                  LONNY PETERSON andmoves     this honorable Judge to set aside the purported Rule 11
                  agreementexecuted between thePlaintiffs  withDefendants,  CAROL ANNMANLEY  AND
                  agreement executed between the Plaintiffs with Defendants, CAROL ANN MANLEY AND
                              onor aboutOctober18,2014dueto fraud,
                  DAVIDPETERSON,                                                                   duress,and
                  DAVID PETERSON, on or about October 18, 2014 due to fraud, emotional/financial duress, and
                  lackofconsideration    thesame.Thepurported
                                  tosupport                       ("Rulell" or"Agreement")
                                                           agreement
                  lack of consideration to support the same. The purported agreement ("Rule 11" or "Agreement")




Silverado Appx. 0599
                                                                                   No. 1-15-567-CV 2078
                  isvoid       matter o
                          as a matter
                  is void asa         offlaw.
                                         law. S eepurported
                                              See  purportedR ule11Agreement
                                                            Rule                       heretoandincorporated
                                                                 11 Agreement attachedhereto  and incorporated
        N
        0         by
                  by reference. In  support tthereof,
                                 In support  hereof,PLAINTIFFS          asfollows:
                                                      PLAINTIFFS allegeas  follows:

                                                               I. FACTS

               1. On
               1.    or about
                  On or about O ctober
                              October 18, 2
                                      18, 2014,                enterediinto
                                                 the PLAINTIFFSentered
                                            014,thePLAINTIFFS          ntotheattached    purportedillegal
                                                                            the attachedpurported  illegalRule
                                                                                                           Rule

                  ll Agreement with CAROL ANN MANLEY AND DAVID PETERSONunder
                                                               PETERSON
        0
                  11 Agreement with CAROL ANN MANLEY AND DAVID         under threats

                  constituting emotional
                  constituting          and financialduress
                               emotionalandfinancial duressaand
                                                             ndfraudulent  inducement;however,
                                                                fraudulentinducement;  however,thefaceofthe
                                                                                                the face of the
        0
        N
        df        agreement demonstratesthat
                  agreement demonstrates thatno  considerationexistedfromthe
                                              no consideration                  outset to supportthe
                                                               existed from theoutsetto           theagreement.
                                                                                                      agreement.
        tJ
                  As such, w
                  Assuch,    hetherfor lack ofconsideration
                                   forlack                  ordue
                                            of considerationor dueto  fraud,duress,
                                                                   tofraud, duress,or  illegality,the
                                                                                    orillegality,      agreementisis
                                                                                                   theagreement
                  void.
                  void.
                           whether



               2.
               2. PLAINTIFFS
                  PLAINTIFFSwere given little choicebut
                            weregivenlittlechoice        tosignthe
                                                     butto  sign theagreement  outof
                                                                     agreementout  ofconcern
                                                                                             thattheirmother
                                                                                      concern that their mother
                  facedimminent
                  faced imminent deathif  not allowed
                                 death if not          to leaveSilverado
                                              allowed to                    eniorLiving.
                                                          leave Silverado SSenior
                                                                                         Unfortunately,the worst
                                                                                  Living. Unfortunately, theworst
                  happenedand PLAINTIFFS'fearsbore
                  happenedandPLAlNTIFFS’  fears bore true
                                                          whenRUBYPETERSON   DIED onJanuary11,
                                                      true when RUBY PETERSON DIEDon January 11,
                  2014.
                  2014. A ttorneyR
                        Attorney      Jones threatenedtthat
                                   ussJonesthreatened
                                 Russ                  hatiftheydid
                                                            if they didnot
                                                                           signthe agreement, theirmother
                                                                        not sign theagreement,
                                                                                                        would
                                                                                                   mother would
                  likely
                  likely beassigned
                                       privateguardian
                                     a private guardian and never
                         be assigned a
                                                                  eaveSILVERADO
                                                       andnever lleave          SENIOR LIVING.RUSS
                                                                       SILVERADO SENIOR LIVING. RUSS
                                                        wouldbeassessedhisfeesanddenied
                                 threatenedthatPLAINTIFFS
                   JONES further threatened that PLAINTIFFS would be assessed his fees and deniedrecovery
                                                                                                  recovery of
                                                                                                                of

                  their
                  their o wn,iinnaddition
                        own,     addition to
                                            possibly facingsanctions,  iftheyrefused   tosigntheRulell Agreement.
                                          to possibly facing sanctions, if they refused to sign the Rule 11 Agreement.
                  SeeA         ofMackPeterson.
                  See Affidavit of Mack Peterson.
               3. MACKPETERSON testifies byAffidavit  totheforegoing   factsandhisfear(thatboretrue)that
               3. MACK PETERSON testifies by Affidavit to the foregoing facts and his fear (that bore true) that
                  his
                   MOTHER, faced
                        PETERSON,
                      RUBY         ifleft
                             imminent
                                 death       SENIOR
                                       atSILVERADO
                   his MOTHER, RUBY PETERSON, faced imminent death if left at SILVERADO SENIOR
                  LIVING             He furthertestifiedthat the reasonhe
                        ("SILVERADO").                                         signedthe purported
                  LIVING ("SILVERADO"). He further testified that thereason he signed the purported
                  agreement
                  agreementwas
                               due to the emotional andfinancialduressof the threats.See Affidavit.
                           was due to the emotional and financial duress of the threats. See Affidavit.
                  PLAINTIFFS had alreadyproducedattorneyfee bills to this Court,reflecting    personal
                   PLAINTIFFS had already produced attorney fee bills to this Court, reflecting personal
                  expendituresexceeding$200,000.If the PARTIESproceededto jury trial,the attorneyfees
                  expenditures exceeding $200,000. If the PARTIES proceeded to jury trial, the attorney fees




Silverado Appx. 0600
                                                                                       No. 1-15-567-CV 2079
                  would substantially increase———including
                  would                                   the ad litems'fees.
                                       increase—includingtheadlitems’    fees.M ACK
                                                                              MACK PETERSONfurther
                                                                                  PETERSON  furthertestified
                                                                                                    testified

                  thathe  was unhappy withthefactthatCAROL
                  that he was                                  ANNMANLEY
                                      with the fact that CAROL ANN MANLEYA
                                                                         AND DAVID PETERSON
                                                                           NDDAVID PETERSON

                  were using PLAINTIFFS' inheritance and/or
                  were usingPLAlNTIFFS’                     rustfunds
                                                     and/orttrust fundsto
                                                                        topay  their lawyerswwhat
                                                                           paytheirlawyers    hatisbelieved
                                                                                                  is believedto
                                                                                                              to

                  be
                  be well                  date and DON LESLIE PETERSON
                                        to dateandDONLESLIE
                          over $200,000 to
                     well over                                          ("DON PETERSON")testified
                                                               PETERSON ("DONPETERSON")  testified

                  about DAVID PETERSON'Sppersistent
                  about DAVIDPETERSON’S  ersistenttheft   and/or self-dealingwith
                                                    theftand/orself—dealing   withregard  to RUBY
                                                                                   regardto  RUBY

                  PETERSON’S estate and/or
                  PETERSON'S estate and/or the
                                           the P ETERSON
                                               PETERSON FAMILYTRUST
                                                        FAMILYTRUSTII.

               4. PLAINTIFFS
               4. PLAINTIFFSwwere  essentiallygiven
                              ere essentially  givenan  offer they could hardly refuse whenRUSSJONES
                                                     anoffertheycouldhardlyrefusewhen      RUSS JONES

                  threatened costs, sanctions
                  threatened costs, sanctions andguardianship of theirM
                                              and guardianshipoftheir   OTHER,
                                                                      MOTHER, RUBYPETERSON.
                                                                             RUBY PETERSON.Inaddition
                                                                                            In addition

                  to DEFENDANTS’
                  to DEFENDANTS' fraudulent representationsof
                                 fraudulentrepresentations  ofintent
                                                               intentto
                                                                      tomove RUBYPETERSON
                                                                        moveRUBY          outof
                                                                                 PETERSONout  of

                  SILVERADO, which
                  SILVERADO,      was to
                             whichwas     occur imminently
                                       to occur  imminentlybut neverdid,it
                                                           butnever         wasthisemotional
                                                                     did, itwas this emotionaland
                                                                                               and financial

                          that left PLAINTIFFSfeeling
                  duress thatleftPLAINTIFFS
                  duress                               asififtheyhad
                                               feelingas      they hadno  rationalcchoice
                                                                       norational  hoicebut   tosignthe
                                                                                          butto  sign theonerous,
                                                                                                         onerous,

                  distasteful Rulell
                  distasteful Rule 11 Agreement.
                                      Agreement.
               5. Nevertheless,
               5 Nevertheless, the"promises"
                               the           made,however
                                   "promises"made,                      wereillusory
                                                   however fraudulently,were illusoryat
                                                                                         best. Illusory
                                                                                      at best. Illusory
                  promises
                  promisescannot
                          cannotsserve as consideration
                                  erveas  considerationto
                                                        tosupport
                                                                    bindingontractbecause
                                                           supportaa bindingccontract
                                                                                             they arenot
                                                                                      because theyare not
                  enforceable.
                  enforceable.
               6. Finally,the           Rulell is voidand mustbe
               6. Finally, the purported Rule 11 is void andmust be set
                                                                        asidefor illegality. Texaslawis
                                                                    set aside for illegality. Texas law is

                  unambiguous inproviding
                  unambiguous             thatillegalcontractsare
                              in providing that illegalcontracts
                                                                  voidas amatter
                                                               are voidasa
                                                                                 oflaw.
                                                                           matter of law.
               7. Fortheforegoing           PLAINTIFFSrespectfully
                                    reasons, PLAINTIFFS respectfullypray
                                                                         thatthe            attached Rulell
               7. For the foregoing reasons,                         pray that the purported attached Rule 11
                  Agreementbedeclared  voidandsetaside
                  Agreement be declared void and set
                                                          accordingly.
                                                     aside accordingly.
                                       II.
                                       II.
                                               ARGUMENTAND AUTHORITIES
                                               ARGUMENT AND AUTHORITIES
               8. This          Rulell Agreement  isvoidforallofthesereasons:       fraud,emotional  andfinancial
               8. This purported Rule 11 Agreement is void for all of these reasons: fraud, emotional and financial
                  duress,illegality, andlackofconsideration.    Furthermore, itisvoid,ratherthanvoidable.
                  duress, illegality, and lack of consideration. Furthermore, it is void, rather than voidable.




Silverado Appx. 0601
                                                                                        No. 1-15-567-CV 2080
                 9.
                 9.      Contract law          agreementsmade
                                       governs agreements
                                   law govems            madeppursuant
                                                               ursuant torule11.
                                                                      to            oninvv.. Lerner,7S.W.3d
                                                                          rule 11.RRooth             7 S.W.3d
        0        883,
                 883, 8
                      886 (Tex. App.—Houston
                        86(Tex.              [1st Dist.] 1
                                App.—Houston [lstDist.]    999,no
                                                         1999,    pet.).A
                                                               nopet.). Acontract  is legallybbinding
                                                                          contractislegally   inding  nlyifits
                                                                                                     oonly if its

                 terms      sufficientlydefinite
                         resufficiently
                 terms aare                      toenable
                                        definiteto enableaacourt  ounderstand
                                                            courttto            the parties'obligations.
                                                                     understandtheparties’   obligations.SeeFort
                                                                                                          See Fort

                 Worth Indep. S
                 Worth Indep.   ch.Dist.
                              Sch. Dist. v. City of Fort Worth,222
                                         v. CityofFortWorth,       S.W.3d831,846(Tex.
                                                                 2S.W.3d                 000)."EEach
                                                                          831, 846 (Tex.22000)." achcontract
                                                                                                     contract
        0
                 should b
                 should beeconsidered
                           considered separately  todetermine
                                      separately to           its materialterms."
                                                    determineitsmaterial          T.O.SStanley
                                                                           terms."T.O.  tanleyBoot   o.,Inc.
                                                                                               BootCCo., Inc.vv.
                                                                                                              .
        11
                 Bank ofElPaso,
                 Bank of El Paso, 8 47S.W.2d
                                  847 S.W.2d 2218,
                                               18,2221 (Tex. 1
                                                    21(Tex.    992).
                                                             1992).

                                                               A.IILLEGALITY
                                                               A.  LLEGALITY
                 10. The purportedRulell
                 10.The           Rule 11 Agreement                      violatesthe
                                                        void becauseititviolates
                                          Agreementisisvoidbecause                thelawwith
                                                                                                          the
                                                                                               respecttoto the
                                                                                      law withrespect

                 Texas aand
                 Texas   ndHealth
                            Health aand Safety Code
                                     ndSafety       on medical
                                               Code on        powersoof
                                                       medicalpowers    attorneyaand
                                                                      f attomey   ndthe
                                                                                     theestates
                                                                                               code,which
                                                                                        estates code, which

                 presumes capacity
                 presumes    capacityiin the absenceofclear
                                      ntheabsence            and convincingevidence
                                                     of clearandconvincing  evidenceby
                                                                                          juryfinding. The net
                                                                                      byaa jury finding. Thenet
                 effect
                 effect iis
                          sthatRuby
                            that Ruby Peterson
                                       Petersonw  aspresumed
                                                was presumedto tohavecapacity   ndasassuch,
                                                                  have capacityaand
                                                                                            it was errorforthe
                                                                                       such, itwaserror   for the
                 Court  to assignRussJones
                 Court to  assign Russ Jonesor  JillW.
                                             orJill W. Youngto
                                                               sign onher
                                                       Young to signon
                                                                          behalf. Furthermore, the 1993
                                                                       her behalf. Furthermore, the 1993
                 medical   owerof
                 medical ppower of attorney was revoked
                                   attorney was
                                                        andforeverterminatedn November
                                                 revoked and forever terminatedoon
                                                                                           15,2013and as
                                                                                   November 15, 2013 andas
                 such,   annotbbee revived
                 such, ccannot            evenbyRubyPeterson’s
                                   revivedeven by Ruby Peterson'sagreement.
                                                                           It was alegalfiction
                                                                  agreement. Itwasa
                                                                                                 forthe
                                                                                    legal fiction for the
                 PARTIES    to pretendthatthe 1993powerof attomeygrantedDEFENDANTS              had any
                  PARTIES to pretend that the 1993 power of attorney granted DEFENDANTS had any
                 continuingvalidityandtheCourtshouldnothaveratified       the same.TTo
                                                                                     odo    violated Ruby
                 continuing validity and the Court shouldnot have ratified thesame.    doso
                                                                                          so violated Ruby
                 Peterson’srights.
                  Peterson's rights,
                  11.Section  166.155oftheTexasHealthandSafetyCodeunambiguously        provides theabilityto
                  11. Section 166.155 of the Texas Health and Safety Code unambiguously provides the ability to
                 revoke   MEDICALowerof     attorneywithoutregardto mentalstatusor competency,     suchthat
                 revoke aa MEDICAL ppower of attorney without regard to mental status or competency, such that

                    personcan
                 aa person           thesame
                              revokethe
                           canrevoke    sameeven    if incompetent.Tex.Health.Saf.Code166.155.     A
                                              even if incompetent. Tex. Health. Saf. Code 166.155. A
                 MEDICAL                  is not‘DURABLE’
                            powerof attomey                 likeits                    becauseit does
                  MEDICAL power of attorney is not 'DURABLE' like its financial counterpart, because it does
                 notbecome effective until personiissdeemedincapacitated.Forthisreason,"Durable    Powerof
                 not become effective untilaaperson  deemed incapacitated. For this reason, "Durable Power of
                 Attomey" necessarily means"Financial PowerofAttorney,"  notmedical.
                  Attorney" necessarily means "Financial Power of Attorney," not medical.




Silverado Appx. 0602
                                                                                        No. 1-15-567-CV 2081
                 12. T
                 12.   heTexas
                     The                         Coderregarding
                                      and Safety Code
                         Texas Health and              egardingMedical         of Attorneyprovides
                                                                Medical PowersofAttorney   providesthatonly
                                                                                                    that only
        0
        1
                 the
                 the principal can                      power of
                               can terminate aa medical power             canrevoke
                                                              of attorney,can        evenifif incompetent
                                                                              revokeeven       incompetent
        0
                 and without rregard
                 andwithout    egardto  competency,and
                                     to competency,    once revoked,
                                                   and once revoked,the
                                                                     the document is terminated
                                                                         documentis   terminatedaand
                                                                                                 nd
                 cannotbe  revived by aa settlement
                 cannot be revivedby                  greement.SSec.
                                         settlement aagreement.  ec.166.155.  This isparticularly
                                                                     166.155.Thisis   particularlytrue  astoto
                                                                                                   trueas

                 RubyPeterson,
                 Ruby Peterson, w hoispresumed
                                who            competentuunder
                                    is presumedcompetent       the Texas Estates Code untildetermined
                                                          ndertheTexasEstatesCodeuntil      determined

                 by
                 by a jury to
                    a jury      beincompetent
                            to be             by clear
                                   incompetentby        andconvincing
                                                  clearand            evidence.AAreviewof
                                                            convincingevidence.             caselaw
                                                                                  review ofcase  law
        0
                 concerningtherights
                 concerning the rights o   the disabled andincapacitated
                                       offthedisabled   and incapacitatedto  refusem
                                                                          torefuse   edical
                                                                                   medical           supportsthis
                                                                                           treatmentsupports
                                                                                          treatment           this
                 premise
                 premise andbased  upon the
                         and based upon          Amendment, 5thAmendment,
                                            14thAmendment,
                                        the 14th                           aswell
                                                            5th Amendment,as wellas   the Constitutional
                                                                                  as the  Constitutional
                 Right  o Privacy.
                 Right tto Privacy. Forthis   reason,tthe
                                    For this reason,      Court erred allowingRRuss
                                                      heCourterredallowing      ussJonesandJillYoung     tosignthe
                                                                                    Jones and Jill Youngto  sign the

                 agreement
                 agreementononRuby’s
                               Ruby's b    ehalf.Ruby
                                          behalf.      Petersonis
                                                  Ruby Peterson       necessary partyabsent
                                                                 isaa necessary       absentfrom
                                                                                                  theRule11and
                                                                                              from the Rule 11 and

                 cannot even revive
                 cannot even revive aa terminated  powerooffattorney.
                                        terminatedpower     attorney.Tex.
                                                                           HealthandSafetyCode166.155.
                                                                       Tex. Health and Safety Code 166.155.

                        Sec. 166.155. REVOCATION.
                        Sec.166.155.  REVOCATION.(a)Amedical    owerof
                                                  (a) A medicalppower ofattorney
                                                                                 is
                                                                         attorney is
                        revoked
                        revoked by:
                                by:
                        (1)oral  or writtennotification
                        (1) oral or written notificationaat
                                                          t any timebythe principalto the
                                                             any time by the principal to the
                        agent      licensedr certifiedhealth
                              orraa licensed oor
                        agent o                       healthor
                                                               residentialcareprovider
                                                            or residentialcare provideror
                                                                                        or
                        by any otheractevidencing
                        by any
                                                     specificintentto revokethe power,
                               other act evidencingaa specific intent to revoke thepower,
                        withoutregardowhether
                        without regard tto
                                                  theprincipal  iscompetent
                                           whether the principal is competentor
                                                                               the
                                                                             or the
                        principal'smentalstate;
                        principal's mental state;
                        (2)execution bytheprincipalof subsequent      medicalpowerof
                        (2) execution by the principal ofaa subsequent medical power of
                        attorney;
                        attorney; or
                                  or
                        (3)thedivorce oftheprincipaland            if the spouseisthe
                           the divorce of the principal andspouse,
                         (3)                                spouse, if the spouse is the
                        principal'sagent,unlessthemedical    powerofattorneyprovides
                        otherwise.
                        principal's agent, unless the medical power of attorney provides

                         otherwise.




Silverado Appx. 0603
                                                                                       No. 1-15-567-CV 2082
                        (b) A principal'slicensed
                        (b) A                     or certified
                              principal's licensedor                 or residentialcare
                                                     certified healthor                  provider whoisis
                                                                                    careproviderwho

                        informedoof
                        informed  f or providedwith
                                    or provided        revocationoof
                                               with aa revocation  f aa medicalpowerof
                                                                        medicalpower    attorneyshall
                                                                                     of attorney shall

                        immediately
                        immediatelyrecord  the revocationintheprincipal's
                                    recordtherevocation                     medicalrecord
                                                          in the principal'smedical recordandgivenotice
                                                                                           and give notice

                        oftherevocation    to the agent aand
                        of the revocation totheagent      ndany
                                                             any known healthandresidential
                                                                 known health                careproviders
                                                                             and residentialcare  providers

                        currently responsiblefor
                        currentlyresponsible      theprincipal's
                                              forthe  principal'scare.  Added byActs1991,72ndLeg.,ch.
                                                                  care.Addedby   Acts 1991, 72nd Leg., ch.

                        16, Sec. 3.02(a), eeff.
                        16,Sec.3.02(a),     ff.Aug.26,         Renumbered from
                                                         1991.Renumbered
                                                Aug. 26, 1991.                  Civil Practice & Remedies
                                                                           from CivilPractice&   Remedies

                        Code Sec.
                        Code Sec. 1 35.005
                                  135.005 and amendedbby
                                          andamended     Acts1999,
                                                       yActs       76th Leg.,cch.
                                                             1999,76thLeg.,    h.450,   ec.11.05,
                                                                                  450,SSec.  .05,eff.Sept.
                                                                                                  eff. Sept.
                        1,1999.
                        1, 1999.

                 13. The PARTIES ccould
                 13.ThePARTIES          not legally
                                   ouldnot   legallyagree thataaterminated
                                                    agreethat               owerof
                                                                 terminatedppower    attorneyhadvalidity,
                                                                                  ofattorney  had validity,nnor
                                                                                                            or
                 could the Court rratify
                 could theCourt    atifythe
                                         the same.  Instead,their
                                             same. Instead,         nlyoption
                                                             theiroonly optionw    tohave
                                                                                asto
                                                                              was    haveRuby
                                                                                         RubyPeterson
                                                                                             Petersonexecute
                                                                                                      executeaa

                 new medical
                 new           owerof
                     medical ppower    attorney if
                                    of attorney  if shehadcapacity   o do
                                                    she had capacitytto doso,
                                                                              whichallPARTIESconcedeRUBY
                                                                           so, which all PARTIES concede RUBY

                 PETERSONlikely
                 PETERSON        lacked,though
                          likelylacked,  thoughtheycontinue
                                                they continueto
                                                                beboundbythepresumption     ofcapacity
                                                              to be bound by the presumption of capacity
                 untilsuch          is made.
                 until such finding is made. R ussJones acknowledged
                                             Russ
                                                                    thefactthathe understood    themedical
                                                        acknowledged the fact that he understood the medical

                 power of
                 power             terminated
                          attomeyterminated
                       of attorney
                                            w henhe threatened         S that he wouldpursue
                                                               PLAINTIFF
                                            when he threatened PLAINTIFFS that he would pursue
                   uardianshiofRUBY
                  guardianship
                                               seek
                                        PETERSON,
                               of RUBY PETERSON, seekcosts,
                                                                fees,andsanctions ainstPLAINTIF
                                                                                             FSif they
                                                      costs, fees, and sanctionsaagainst PLAINTIFFS if they
                                    theRulell. Neitherthead litems         DEFENDANTS
                                                                                   haveproduced
                  refused to  agree to
                           to agree                                       nor DEFENDANTS have producedany
                                    to the Rule 11. Neither the ad litems nor                          any
                 legalauthoritieswhichindicatethey had the powertotoagree
                 legal authorities which indicate they had thepower
                                                                          to continueusing
                                                                     agree to continue usingaa
                                    medical         of
                                                    attorney       it                   because suchlegal
                  terminated/revoked medicalpower                     was never revoked becauseno
                                            power of attorney as if itwas                       no such legal
                 authorityexists.Consequently, theagreementwasillegal   andvoid.Texaslawisclearthatany
                 authority exists. Consequently, the agreementwas illegal and void. Texas law is clear that any
                 illegalagreement isvoidas amatter
                 illegal agreement is void asa
                                                     oflaw.
                                               matter of law.
                                      B.LACK OFCONSIDERATION  / ILLUSORY PROMISES
                                      B. LACK OF CONSIDERATION / ILLUSORY PROMISES
                  12.The  agreement is         voidfor lackof consideration——mutuality of obligation or
                  12. The agreement is further void for lack of consideration—mutuality of obligation or
                  somethingofvaluegiventoPLAINTIFFS     inexchange  fortheirpromise   to settleclaimsagainst
                  something of value given to PLAINTIFFS in exchange for their promise to settle claims against




Silverado Appx. 0604
                                                                                   No. 1-15-567-CV 2083
                  them.Consideration  consists
                  them. Consideration consists ofeither
                                               of          benefit
                                                  either aabenefit    thepromisor
                                                                   tothe
                                                                   to             ora
                                                                         promisor or   detriment
                                                                                     a detriment tothe
                                                                                                 to    promisee.
                                                                                                    thepromisee.
                  See Tamez                       Transp.,Inc.,155
                                            MotorTransp.,
                      Tamezv.v.Southwestern Motor                   S.W.3d
                                                          Inc., 155 S.W.3d 564, 571(Tex.
                                                                           564,571       App.-San
                                                                                   (Tex. App.-San Antonio
                                                                                                  Antonio

                  2004,no
                  2004,                         isaa present
                        no pet.). Consideration is   present exchange
                                                             exchange bargained forin
                                                                      bargained for    returnfor
                                                                                    in return       promise.Roark
                                                                                              foraa promise.
                     Stallworth
                  v.Stallworth
                  v.           Oil&Gas,
                               Oil & Gas, IInc.,
                                            nc.,813S.W.2d   492,4496
                                                 813 S.W.2d 492,  96(Tex.
                                                                     (Tex. 1991). Consideration
                                                                           1991).Consideration     consistof
                                                                                               mayconsist
                                                                                               may        of

                       right,interest,
                  someright,
                  some       interest, p
                                       profit,    benefitthat
                                         rofit,or benefit              to one
                                                               accruesto
                                                          that accrues        party;or,
                                                                          oneparty;      alternatively,
                                                                                     or,alternatively, of some
                                                                                                       of  some
                  forbearance,loss,
                  forbearance, loss, or responsibility
                                     or responsibility thatis
                                                      that  is undertakenor incurredby
                                                                         or incurred    theother
                                                                                     by the otherparty.
                                                                                                 party.

                  Frequent FlyerDepot,Inc.
                           Flyer Depot, Inc. v.     Airlines,Inc.,
                                                Am.Airlines,
                                             v. Am.                    S.W.3d215,
                                                                   281S.W.3d
                                                             Inc., 281       215, 224   (Tex.App.—Fort
                                                                                   224(Tex. App.—Fort

                  Worth2009,
                  Worth 2009,pet. denied).
                             pet.denied). Paying
                                          Paying money
                                                 money    surrendering
                                                       orsurrendering
                                                       or             aa legal      ordinarily
                                                                               rightordinarily
                                                                         legalright            represents valid
                                                                                               represents valid

                  consideration.
                  consideration. See            GasCo.
                                 See N. Natural Gas     v.Conoco,
                                                    Co. v.                  S.W.2d603,607
                                                                        986 S.W.2d
                                                                  Inc., 986
                                                           Conoco,Inc.,            603, 607 (Tex.  1998).
                                                                                             (Tex.1998).

                  WhilePLAINTIFFS
                  While PLAINTIFFSgave       somethingof
                                        gave something     value, tthey
                                                        of value,       received n
                                                                    heyreceived    othingof
                                                                                 nothing of return andwere
                                                                                            returnand   were
                  promised nothing
                  promised         inreturn.
                           nothing in        Thepromises
                                      return.The          madeby
                                                 promises made  byDEFENDANTS
                                                                    DEFENDANTS were wereillusory. An illusory
                                                                                                  Anillusory
                  promise isnot
                  promise is    consideration
                             notconsideration underTexas
                                              under      law.As
                                                    Texaslaw. Assuch, theRule
                                                                such, the Rule 11 Agreement
                                                                               ll Agreement isvoid.
                                                                                            is void.

                  13.Lackof
                  13.         consideration
                      Lack of consideration is             thefaceof
                                               evidentfrom the
                                            is evident                  thedocument,
                                                               face of the           whichgivesPLAINTIFFS
                                                                           document, which gives PLAINTIFFS

                  nothing
                  nothing ofvalue
                          of       inreturn for
                             value in        fortheir agreement
                                                their agreement  tosettle
                                                                to         claims
                                                                    settleclaims asserted
                                                                                 asserted against
                                                                                          against DEFENDANTS.
                                                                                                  DEFENDANTS.

                  Thepromises
                  The               illusory
                               wereillusory
                      promises were         because
                                            because theywere
                                                    they     incapable
                                                         wereincapable ofenforcement
                                                                       of             byPLAINTIFFS
                                                                          enforcement by            dueto:
                                                                                         PLAINTIFFS due to:
                  (a) the
                  (a)      failureto
                      the failure  to specify    dateby
                                       specifyaadate     whichRUBYPETERSON
                                                      bywhich               wouldbe
                                                              RUBY PETERSON would    movedout
                                                                                  be moved     of
                                                                                           out of

                  SILVERADO
                  SILVERADOand
                            and (b) thelack
                                (b) the lackof  authority
                                            of authority  DEFENDANTS
                                                         DEFENDANTS had     determine
                                                                    hadtotodetermine  whether
                                                                                     whether

                  PLAINTIFFS
                  PLAINTIFFS       begranted
                             wouldbe
                             would           feesby
                                     granted fees bythe Court.Notably,
                                                    the Court. Notably,theagreement
                                                                       the agreementdidnot
                                                                                    did     promise
                                                                                        not promise topay
                                                                                                    to pay

                  theirfees;  butrather,
                  their fees; but         DEFENDANTS
                                  rather, DEFENDANTS merely p
                                                     merely   romised
                                                            promised not to object
                                                                     notto  object tto theirfees.
                                                                                     o their       Without
                                                                                             fees. Without aa

                  promise
                  promise thatPLAINTIFFS’  attomeys’
                          that PLAINTIFFS' attorneys' feeswould
                                                      fees       bepaidby
                                                           would be         DEFENDANTS,
                                                                    paid by DEFENDANTS, the question of
                                                                                        thequestion  of

                  whether
                  whether PLAINTIFFS
                          PLAINTIFFS were granted ffees
                                     were granted   eesis  solelywithin
                                                        is solely        thediscretion
                                                                  within the            oftheCourt.
                                                                             discretion of            Notably,
                                                                                           the Court. Notably,

                        promising
                  afterpromising
                  after          notto  objectto
                                 not to object   PLAlNTlFFS’
                                               toPLAINTIFFS' fees, DEFENDANTS
                                                              fees,DEFENDANTS didjustthatwhen
                                                                              did                Sarah
                                                                                  just that when Sarah

                  Pacheco
                  Pacheco filed objections
                          filedobjections to PLAINTlFFS’
                                          to             feeapplication.
                                             PLAINTIFFS' fee application.




Silverado Appx. 0605
                                                                                     No. 1-15-567-CV 2084
                 14.A
                 14.           must b
                    A contract must beebased upon aa valid
                                       based upon                         in otherw
                                                           consideration,inother
                                                     valid consideration,         words,mutuality
                                                                                    ords,mutualityofobligation.
                                                                                                   of obligation.

                 See Texas Gas Util.Co.
                 SeeTexasGas                Barrett, 4460
                                         v. Barrett,
                               Util. Co. v.                     409, 412 (Tex.1970);Langley
                                                          S.W.2d409,412(Tex.1970);
                                                       60S.W.2d                             v.Norris,141
                                                                                    Langleyv. Norris, 141

                 Tex.405,173S.W.2d                                Bureau Cotton
                                      454, 458 (1943); Texas Farm Bureau
                 Tex. 405, 173 S.W.2d 454,458(1943);TexasFarm            CottonAss'n  v.Stovall,
                                                                                Ass'nv. Stovall,1113
                                                                                                  13Tex.
                                                                                                     Tex.

                 273, 253 S.W. 1101, 1105(1923).
                 273,253S.W.1101,1105              Consideration
                                          (1923). Consideration is aa bargained
                                                                is    bargainedfor  exchangeooff promises.
                                                                                for exchange     promises.

                 Roark v. StallworthOil
                 Roark v.                Gas,Inc.,
                                       &Gas,
                                    Oil&           813SS.W.2d
                                              Inc.,813  .W.2d 492,496
                                                            492,                   Considerationconsists
                                                                       (Tex.1991). Consideration
                                                                   496(Tex.199l).               consists

                 of benefits anddetriments
                 of                         to thecontracting
                             and detrimentsto                   parties. Roark,8813
                                                the contractingparties.Roark,    13S.W.2d
                                                                                    S.W.2dat  496. The
                                                                                           at 496.  The

                 detriments     inducetheparties
                           mustinduce
                 detrimentsmust                      maketthe
                                                   tomake
                                       the partiesto       hepromises andthepromises
                                                              promisesand the promisesmust inducethe
                                                                                      mustinduce  the

                 parties to incur
                 partiesto  incur thedetriments.  Roark,
                                  the detriments. Roark, 813 S.W.2d
813       at 496.
                                                             S.W.2dat      A contractthatlacks
                                                                      496. Acontract  that lacks

                 consideration, lacks mutualityofobligation
                 consideration,lacksmutuality                andisunenforceable.
                                               of obligationand
                                                                                   SeeTexasFarmBureau,
                                                                 is unenforceable. See Texas Farm Bureau,

                 253 S.W. 1
                 253S.W.    101at
                           1101    1105. If
                                at 1105.                  contract lacks
                                            a purported contract
                                         If a
                                                                         mutuality  ofobligation, such here,itis
                                                                    lacks mutuality of obligation, such as here, it is

                 not enforceable
                 not             and void.T
                     enforceableandvoid.      hisisisthe
                                            This         casewhere
                                                      thecase whereone
                                                                                  promise  isillusorys nothing
                                                                       one party's promise is illusoryaas
                                                                                                                  of
                                                                                                          nothing of
                 valueis  givento
                 value is given     thepromisee.
                                to the promisee. Notably,
                                                          DEFENDANTS
                                                 Notably,DEFENDANTS   failed
                                                                       failedto
                                                                                 honoreventheillusory
                                                                              to honoreven     the illusory

                           made—of moving
                 promises made—of
                 promises            moving R UBYPETERSON
                                            RUBY  PETERSONfrom
                                                                 SILVERADO
                                                             from SILVERADOto
                                                                                   suitable facility and/or
                                                                               toaa suitable facility and/or

                 not objecting
                 not           o PLA1NTIFFS’
                     objectingtto
                                             feeapplication.
                                  PLAINTIFFS' fee application.

                  15.Anillusorypromiseanpotentially       becomeconsideration  ifvalueisgiventosupportit,
                  15. An illusory promise ccan potentially become consideration if value is given to support it,
                 but            occurredhere.Light
                     that neveroccurred                       CellularCo. Tex.,883S.W.2d642,647
                 but that never         here. Lightvv.. Centel Cellular Co. of Tex., 883 S.W.2d 642, 647
                 (Tex.1994).DEFENDANTS   nevermovedRUBYPETERSON           as agreedto intheRule11and
                  (Tex.1994). DEFENDANTS never moved RUBY PETERSON as agreed to in the Rule 11 and
                 violatedtheirpromisenot toobject     PLAINTIFFS’ feesbydoingjustthat.Thereisnothing       of
                 violated their promisenotto objectto
                                                    to PLAINTIFFS' fees by doing just that. There is nothing of
                 value flowingo thePLAINTIFFS    thatiscapable   ofenforcement.  Assuch,theContract    failed
                 value flowing tto the PLAINTIFFS that is capable of enforcement. As such, the Contract failed
                 and isvoid forlack  ofconsideration
                 and is void for lack of consideration

                  15.TheTexasSupreme   Courthasheldthatanagreement      containing illusory promisesis notan
                  15. The Texas Supreme Court has held that an agreement containing illusory promises is not an
                  enforceablecontractandcanonlypotentially   become enforceable ifthepromised   valueisgiven
                  enforceable contract and can only potentially become enforceable if the promised value is given
                  to thepromisee. Lightv. CentelCellularC0.ofTex.,883S.W.2d642,647(Tex.1994).          It is
                  to the promisee. Light v. Centel Cellular Co. of Tex., 883 S.W.2d 642, 647 (Tex.1994). It is




Silverado Appx. 0606
                                                                                        No. 1-15-567-CV 2085
                 indisputable
                 indisputable thatDEFENDANTS
                               that DEFENDANTSnever  avePLAINTIFFS
                                              neverggave                              and in fact,ssought
                                                                             of valueandinfact,
                                                         PLAINTIFFS anythingofvalue                ought
                 to denythem
                 to deny      attorneys
                         them attorneys feesafterpromising   not to object
                                        fees after promisingnotto   objecttto them. F
                                                                           o them.    irstandforemost,
                                                                                    First and foremost,an
                                                                                                        an
        0
        li
                 agreementnot to object
                 agreementnotto         toPLAINTIFFS’
                                 objectto             attorneysfees,
                                          PLAINTIFFS' attomeys         venifkept,
                                                                fees,eeven if kept,is  not"value"
                                                                                    isnot  "value"sufficient
                                                                                                   sufficientto
                                                                                                              to

        er        support the  "mutualityooff obligation"
                           the "mutuality     obligation" requirement
                                                           requirementfor
                                                                       foraa contract
                                                                             contract tto beenforceable.
                                                                                        o be enforceable.
                 DEFENDANTS neverhad
                 DEFENDANTSnever  haddiscretion  overwhetherPLAINTIFFS
                                      discretionover                   were
                                                      whether PLAINTIFFS    paid
                                                                         were       feesininthe
                                                                              paidfees       the
                 guardianship or tortaction
                 guardianshipor      actionandcould
                                            and couldonly agreeaffirmatively
                                                     onlyagree                    paytheirfeesin
                                                                affirmativelytotopay                termsof
                                                                                      their fees interms  of
       10
                 consideration,
                 consideration,whichtheydid
                                which they didnot. Second, aa promise
                                              not. Second,    promise tto
                                                                        o move RUBYPETERSON
                                                                          moveRUBY PETERSON from
                                                                                             from
                  SILVERADO
                  SILVERADOw ithoutaadeadline
                           without   deadlinebby
                                               ywhichDEFENDANTS   wereobligated
                                                 which DEFENDANTSwere  obligatedtotodo  so,isisillusory
                                                                                     doso,      illusory
                 because
                 because iitt is
                              is incapable
                                 incapable ofenforcement.
                                           of enforcement.Assuch,   ovalidconsideration
                                                          As such,nno valid considerationexisted
                                                                                          existedto  supportthe
                                                                                                  tosupport  the
                 nakedpromises,
                 naked promises, suchthatPLAINTIFFS
                                 such that PLAINTIFFShave no obligation
                                                     haveno             o release
                                                             obligationtto        DEFENDANTSandthe
                                                                           releaseDEFENDANTS and the
                 Rulell  must bbe
                 Rule 11 must   e set
                                  set aside as void.
                                      aside as void.L ightvv..Centel
                                                    Light                    Co. of Tex.,8883
                                                              Centel CellularC0.ofTex.,    83S.W.2d
                                                                                              S.W.2d6642,
                                                                                                     42,6647
                                                                                                          47
                 (Tex.l994).    Anillusory
                 (Tex.1994). .. An          promise,like
                                   illusory promise,             consideration,
                                                     likenominal consideration, lookslike    contractaand
                                                                                 looks likeaacontract ndsounds
                                                                                                          sounds
                 like    contract butitis
                 like aa contract but it is not    contractbecause
                                            not aa contract       oneofthe
                                                           becauseone  of the partiesis  notbound.
                                                                                      isnot  bound.Because
                                                                                                   Becausean anillusory
                                                                                                                illusory

                                                                                                    illusoryppromise
                 promise forms
                 promise            contract inwhich
                           forms aa contract   in which only      partyisrequired
                                                              oneparty
                                                          onlyone       is requiredtotoperform,  anillusory
                                                                                        perform,an            romise isis

                 not valid
                 not valid consideration
                           consideration andneither
                                         and neitherparty
                                                    partyto   contractcontaining
                                                          toaacontract containingan
                                                                                    illusorypromiseisbound
                                                                                  an illusorypromiseis boundbby
                                                                                                             y
                 the
                 the contract.
                     contract.

                                               C.FRAUDULENT INDUCEMENT
                                               C. FRAUDULENT INDUCEMENT
                  16.Asimple   examinationofDEFENDANTS’ actions, fromthetimetheRulell wassigned
                  16. A simple examination of DEFENDANTS' actions, from the time the Rule 11was signed
                 untilRUBY PETERSON died on hospice
                 until RUBY PETERSON diedon hospice at
                                                       SILVERADOJanuaryll, 2014,demonstrates  that
                                                    at SILVERADO January 11, 2014, demonstrates that
                  CAROLANNMANLEY  ANDDAVID   PETERSONfraudulently induced PLAINTIFFS into
                  CAROL ANN MANLEY AND DAVID PETERSON fraudulently induced PLAINTIFFS into
                 agreeing
                 agreeingto
                            the Rulell by promisesthey never intended
                          to the Rule 11 by promises they never
                                                                        to keep.Werethat not so,
                                                                intended to keep. Were that not so,
                 DEFENDANTSwouldhaveevidenced             ofgoodfaithtowards    performance.Not once
                 DEFENDANTS would have evidencedaa modicum of good faith towards performance. Notonce
                                             any effortsto evenlocatea suitablealternative
                 did CAROLANNORDAVIDcommunicate
                  did CAROL ANN OR DAVID communicate any efforts to even locate a suitable alternative




Silverado Appx. 0607
                                                                                         No. 1-15-567-CV 2086
                  facility forRUBY  PETERSON,butinstead,
                           for RUBY PETERSON,but instead,they
                                                          they allowedher  todie
                                                                       herto     atSILVERADO
                                                                             dieat SILVERADOand
                                                                                             andnever
                                                                                                 never

                  once communicated
                  once communicatedgoodfaith
                                    good faith effortto  move her
                                                      to move her to PLAINTIFFS.
                                                                  to PLAINTIFFS. PLAINTIFFStried
                                                                                 PLAINTIFFS triedto
                                                                                                  to

                  communicate and llearn
                  communicate and   earnwhen
                                         whenRUBY    tobe
                                                 wasto
                                             RUBYwas   bemovedonmultiple
                                                         movedonmultipleoccasions
                                                                        occasionsand
                                                                                 andw ere
                                                                                    were metwith
                                                                                        met with

                  open hostility
                  open hostility rrather
                                   atherthangoodfaith.
                                         than good faith. S arahPacheco’s
                                                          Sarah Pacheco's objection totheirfee
                                                                          objectionto            request sshortly
                                                                                       their fee request   hortly
                 thereafter
                 thereafter iis
                              s additional
                                additionalproofthatthey  neverintended
                                          proof that theynever          tocomply
                                                               intendedto  complywiththe  agreementwhenthey
                                                                                 with theagreement when they
                  signed
                  signed iittandfraudulently
                             and fraudulently induced
                                               inducedPLAINTIFFS    signit.
                                                                 tosign
                                                      PLAINTIFFSto       it.
                  17. PLAINTIFFS signed
                  17. PLAINTIFFS signed the
                                        the Rule    with tthe
                                                 11 with
                                            Rule 11        heunderstanding
                                                              understandingthat
                                                                            thatRUBY
                                                                                RUBYPETERSON
                                                                                    PETERSONwould
                                                                                            wouldbe
                                                                                                  be
                 moved
                 moved imminently
                       imminentlyand gave DEFENDANTS
                                 and gave             windowofopportunity
                                          DEFENDANTSaawindow                   find suitablelliving
                                                                            tofindsuitable
                                                             of opportunityto                iving
                 arrangements, which
                 arrangements,       was abused.
                               which was abused. HadPLAINTIFFS
                                                 Had PLAINTIFFSknown
                                                                knowntthat
                                                                      hatDEFENDANTS
                                                                           DEFENDANTShad  nointent
                                                                                      hadno  intent
                 to move R
                 to move   UBYPETERSON
                         RUBY          or intended
                              PETERSON or           todispute
                                           intendedto disputettheir
                                                              heirfees,
                                                                    fees,tthey
                                                                          heywould    everhhave
                                                                               wouldnnever  avesigned
                                                                                                signedthe
                                                                                                       the
                 agreement. The promises
                 agreement. The         were material,
                                promiseswere          evenifillusory.
                                             material,even if illusory.
                  17.For  fraudulentnducement,
                  17. For fraudulent iinducement,
                                                the
                                                  theagreement  mustbe
                                                      agreementmust     setaside
                                                                     beset        asvoid.UnderTexaslaw,
                                                                            asideas  void. Under Texas law,
                  fraudulentinducementexists whereaaparty
                  fraudulent inducementexistswhere   partyproves:  1) aamaterial
                                                           proves:((1)  materialrrepresentation,
                                                                                 epresentation,(2)that
                                                                                                 (2) thatwas
                                                                                                         was
                  false,(3)that was either
                  false, (3) that was
                                            knownto befalsewhenmade
                                      either known to be false when madeorwas
                                                                              assertedwithoutknowledge   ofthe
                                                                        or was asserted without knowledge of the
                       (4)that      intended beacted
                                  was intended to
                  truth, (4) that was
                                                              (5)
                                                to be actedupon,
                                                                      relied
                                                           upon, (5)was
                                                                    was reliedupon,
                                                                                   and(6)thatcausedinjury.See
                                                                              upon, and (6) that caused injury. See
                           [Plastics
                                   Corp.USA PresidioEng'rsContractors],
                  Formosa [Plastics Corp. USA v.
                                                                    960S.W.2d[41,]47 [(Tex.
                                              v. Presidio Eng'rs Contractors], 960 S.W.2d [41,] 47 [(Tex.
                  1998)];DeSantis
                  1998)]; DeSantis v.
                                      WackenhutCorp.,793S.W.2d   670,688(Tex.1990), denied,         498U.S.
                                   v. Wackenhut Corp., 793 S.W.2d 670, 688 (Tex. 1990), cert. denied, 498 U.S.
                  1048,111S.Ct.755,112L.Ed.2d     775(1991)."Apromiseof            performance constitutesan
                  1048, 111 S. Ct. 755, 112 L. Ed. 2d 775 (1991). "A promise of future performance constitutesan
                 actionablemisrepresentation ifthepromisewasmade
                 actionable misrepresentation if the promisewas
                                                                    withnointention
                                                                made withno
                                                                                     of            atthetime
                                                                            intention of performing at the time
                 itit was made."Formosa, 960S.W.2dat 48. Circumstantial   evidence is            to prove
                      was made." Formosa, 960 S.W.2d at 48. Circumstantial evidence is sufficient toprove
                  fraudulentinducement andthe merefactthatDEFENDANTS   took actioninpursuitoftheir
                  fraudulent inducement and themerefact that DEFENDANTS tookno
                                                                             no action in pursuit of their
                 promiseto move RUBY
                 promise to move
                                     fromSILVERADO forsixtydays—to   evendemonstrate  a modicum
                                RUBY from SILVERADO for sixty days—to even demonstrate a modicum
                 of goodfaith——shows            ThehostilitywithwhichPLAINTIFFS
                                        inducement.
                                fraudulent                                   have
                  of good faith—shows fraudulent inducement. The hostility with which PLAINTIFFS have




Silverado Appx. 0608
                                                                                      No. 1-15-567-CV 2087
                  continuously
                  continuouslybeen met after signing
                              been met                 he purportedRulell
                                             signing tthe          Rule 11 Agreementprovides moreevidence
                                                                                     providesmore evidence

                  thatDEFENDANTS
                  that DEFENDANTS tricked
                                   trickedtthem
                                           hemintosigning
                                                into signingiittand neveriintended
                                                                andnever  ntended totocomply.
                                                                                       comply.

                  18. Fraudulent inducement
                  18.Fraudulent             canalso
                                 inducementcan      occurbby
                                                alsooccur  ynondisclosure
                                                             nondisclosurewhen
                                                                           whenthePARTY
                                                                                the PARTYhas
                                                                                          has aduty
                                                                                                dutyto
                                                                                                     to
        in        disclose.
        YI
                  disclose. DEFENDANTS
                            DEFENDANTShad
                                      hadaa duty
                                            dutyto move RUBY
                                                 tomove RUBYPETERSON
                                                            PETERSONfrom
                                                                     fromSILVERADO
                                                                         SILVERADOingood
                                                                                   in good

                  faithandwouldhave
                  faith and would have alerted PLAINTIFFS f the
                                               PLAINTIFFSoof thesame—if
                                                                 same—ifthey wereactingin
                                                                         theywere acting ingoodfaith.
                                                                                            good faith.
                  CONTRACTSmustbe
                  CONTRACTSmust  seta
                               beset  side
                                    aside orvoided
                                         or voidedif
                                                   ifthere
                                                      thereisevidence
                                                            is evidencethat
                                                                        thatAPARTY wasffraudulently
                                                                            A PARTYwas  raudulently
                  induced to sign
                  induced to      an agreement
                             sign an           or did
                                     agreement or     so under
                                                  did so under duress. The elements
                                                               duress. The elementsofa causeof
                                                                                   ofacause ofaction
                                                                                              actionfor
                                                                                                     forffraud
                                                                                                          raud
                  bynondisclosure
                  by nondisclosure are
                                   are

                  (l)
                  (1)     thedefendant
                          the defendant failed odisclose
                                        failedtto disclosefacts  othe
                                                           factstto the plaintiff;
                  (2)
                  (2)     thedefendant
                           the defendant had
                                         had aa duty todisclose
                                                dutyto disclosetthose
                                                                hosefacts;
                                                                      facts;
                  (3)
                  (3)     thefacts  werematerial;
                           the factswere material;
                  (4)
                  (4)     thedefendant
                          the defendantknew
                                       knewtheplaintiff  wasignorant
                                            the plaintiffwas ignorantofthefacts
                                                                      of the factsandtheplaintiff
                                                                                   and the plaintiffdid
                                                                                                     didnot
                                                                                                         not
                  have an equal
                  have an equal oopportunity
                                  pportunity  todiscover
                                             to discoverthefacts;
                                                         the facts;
                  (5)
                  (5)
                          thedefendant
                           the defendant was
                                            deliberately
                                         was deliberatelysilent
                                                         silentwhen
                                                                   ithad dutytotospeak;
                                                               when it hadaaduty  speak;
                  (6)
                  (6)
                          byfailing    o disclose
                          by failing tto
                                                 thefacts,thedefendant    intendedtoinduce
                                         disclose the facts, the defendant intendedto
                                                                                            theplaintifftotake
                                                                                      induce the plaintiffto take
                  someactionor refrain
                  some action or
                                        fromacting;
                                 refrain from acting;
                  (7)     theplaintiff  relied nthedefendant’s
                           the plaintiff reliedoon
                                                                  nondisclosure; and
                                                   the defendant's nondisclosure; and
                  (7)
                  (8)     theplaintiff
                          the plaintiff was
                                           injured resultofactingwithout         thatknowledge.
                                        was injuredaassaa result of acting without that knowledge.
                  (8)
                             Syst.,Inc.     TGS—NOPEC                      Co.,L.P., 335 S.W.3d297, 306
                                        v.TGS—NOPEC Geophysical Co., L.P., 335 S.W.3d 297, 306
                  Reservoir Syst., Inc. v.
                  (Tex.App.—Houston [14thDist.]2010,pet.denied).
                  (Tex.App.-Houston [14th Dist.] 2010, pet. denied).
                  19._WhethertheCourt  deems DEFENDANTS’ fraudulent inducement tobe
                  19. Whether the Court deems DEFENDANTS' fraudulent inducement to be affirmativeor
                                                                                                   fraud
                                                                                                 or fraud
                  bynondisclosure ofmaterial  facts—it isclearthatDEFENDANTS    madethe           promise
                  by nondisclosure of material facts—it is clear that DEFENDANTS made the illusory promise
                 withnointention  tokeepit.Evidence    tosupport  thisliesintheirfailureto demonstrate      good
                 with no intention to keep it. Evidence to support this lies in their failure to demonstrate good




Silverado Appx. 0609
                                                                                        No. 1-15-567-CV 2088
                  faith to performtheir
                  faith to         theirppurported
                                          urported obligations.Not oncedidthey
                                                               Notonce  did theyevidence  evenaascintilla
                                                                                 evidenceeven    scintillaofgood
                                                                                                           of good

                  faithin
                  faith in theiractions.
                           their actions. DEFENDANTS
                                          DEFENDANTSdid  notkeep
                                                     didnot          of theirpromises
                                                                  anyof
                                                             keepany     their promisesandclearly
                                                                                        and clearlynnever
                                                                                                     ever
        0
        11
                  intendedto do
                  intendedto do so. Were it
                                so. Were it not so, SARAH
                                            not so, SARAH PACHECO
                                                          PACHECOwouldnothave
                                                                 wouldnothavedisputed
                                                                             disputedPLAINTIFFS’
                                                                                     PLAINTIFFS'
        1
                  fees after ppromising
                  fees after   romising not todothis
                                       notto         as"consideration"
                                              do thisas "consideration"forthesettlement.
                                                                        for the settlement.
        0
                                         D.E
                                         D.  MOTIONAL
                                           EMOTIONAL AND
                                                     ANDFINANCIAL
                                                        FINANCIALDURESS
                                                                 DURESS
                  20.Finally,
                  20. Finally, where
                               where dduress
                                       uresseexists,
                                              xists,emotionally                   contractisvoid.
                                                                or financially,aacontract
                                                     emotionallyor                                   exaslawdefines
                                                                                           is void.TTexas law defines
                  duress
                  duress iin
                           nfourelements:
                             four elements:(1)there   isaathreat
                                            (1) thereis           o do
                                                           threattto        actwhich
                                                                        someact
                                                                     do some    whichthethreatening   partyhas
                                                                                      the threateningparty  hasno
                                                                                                                no
                  legalright  to do;(2)the
                  legal right to             threatmust
                                 do; (2) the threat mustbe ofsuch
                                                        beof      character
                                                              suchcharacter to destroy
                                                                            to destroy tthe
                                                                                         hefree  agencyoof
                                                                                            free agency fthe
                                                                                                           the
       10
                  threatened  arty;(3)therestraint
                  threatenedpparty; (3) the restraintccaused
                                                       ausedbythethreat
                                                             by the threatm
                                                                          must  beimminent;
                                                                            ustbe  imminent;and(4)thethreat
                                                                                             and (4) the threatmust
                                                                                                               must
                  besuchthatthethreatened    partyhas
                  be such that the threatenedparty    no present
                                                  has no present m
                                                                 means of protection.
                                                                   eansof protection. McCallum
                                                                                      McCallumH ighlands,
                                                                                              Highlands,
                 Ltd.
                 Ltd. v. Washington
                      v. Washington CapitalDus,Inc.,66F.3d89,92
                                    Capital                          (5th Cir. 1995);
                                            Dus, Inc.,66 F.3d 89, 92(SthCir.                v.Alcoa
                                                                               1995); Perezv. AlcoaFujikura,
                                                                                                    Fujikura,

                          F. Supp.991,
                  Ltd.,969F.            1012(W.D.Tex.
                             Supp. 991, 1012            1997);King
                                             (W.D. Tex. 1997);     v. Bishop,879
                                                               Kingv. Bishop, 879 S.W.2d222,223-24
                                                                                  S.W.2d 222,223-24
                  (Tex.App.-Houston
                  (Tex.App.-Houston 1994,
                                    1994,N
                                         NOOwrit).
                                            writ).
                  21.RUSSJONES
                  21. RUSS JONEShad          to threaten
                                    no right to
                                had no
                                                         sanctions nd costs
                                                threaten sanctions aand
                                                                             against LAINTIFF  S, asasthere
                                                                        costs against PPLAINTIFFS,     there

                  was   basisforeither.Infact,heviolated       Texas              RuleofProfessional         4.04
                      no basis for either. In fact, he violated Texas Disciplinary Rule of ProfessionalConduct
                  was no                                                                               Conduct 4.04
                 bythreatening actionsolelyforthe purposeooff obtaining
                 by threatening action solely for the purpose
                                                                          advantageto thePLAlNTIFFS’
                                                                       an advantageto
                                                              obtainingan              the PLAINTIFFS'
                 detriment—andhisown cclient,
                 detriment—and his own
                                       lient, RUBYPETERSON. Thecombination  offinancial duress  and
                                              RUBY PETERSON. The combination of financial duress and
                  emotionalduress,watching  theirmotherslowlydiefromdrugsandneglect,astheir
                  emotional duress, watching their mother slowly die from drugs and neglect,as
                                                                                                    legalfees
                                                                                               their legal fees
                 piled
                 piled up
                          whileCAROL ANNMANLEY  ANDDAVID  PETERSON engaged inpersistent self-
                       up while CAROL ANN MANLEY AND DAVID PETERSON engaged in persistent self-
                  dealingwiththeirinheritance,
                  dealing with their inheritance,was
                                                    sufficient todestroy  PLAINTlFFS’ freewillandduressthem
                                                 was sufficient to destroy PLAINTIFFS' free will and duress them
                  intosigning theRulel1.MACK    PETERSON testifies thathewouldnothavesigned      butforthis
                  into signing the Rule 11. MACK PETERSON testifies that he would not have signed but for this
                 duress,norwouldLONNY   ORDONPETERSON   havesigned.PLAINTIFFS            left
                 duress, nor would LONNY OR DON PETERSON have signed. PLAINTIFFSwere
                                                                                werewere
                                                                                     were left
                 withnoreasonable  choicebuttosignthedistasteful     Rule11,iftheyhopedto savetheir      mother’s
                 with no reasonable choice but to sign the distasteful Rule 11, if they hoped tosave their mother's




Silverado Appx. 0610
                                                                                      No. 1-15-567-CV 2089
                  life.Yet,despite
                  life. Yet, despite theirsignatures,
                                      their signatures,RUBY
                                                       RUBYPETERSON
                                                           PETERSONwas    movedanddied
                                                                       notmoved
                                                                   wasnot                astheyfeared
                                                                                and diedas  they fearedatat
        O         SILVERADO.
                  SILVERADO.
        LL
                  22.PLAINTIFFS
                  22. PLAINTIFFSfiledthislawsuit
                                 filed this lawsuitto  savetheirmother’s
                                                    tosave  their mother's llife
                                                                            ifeand
                                                                                 and spent over $200,000,
                                                                                     spentover  $200,000,which
                                                                                                         which

                  theyhave  not beenreimbursed.
                  they have not                 Atthe
                                been reimbursed.At     sametime,they
                                                   the same           werelied
                                                            time, theywere      to,threatened
                                                                           liedto,  threatenedaand
                                                                                               ndforcedinto
                                                                                                   forced into
                  the corner as theywatched
                  the corneras  they watched theirmotherdie
                                             their mother die andinheritance
                                                              and inheritance sstolen
                                                                                tolenby
                                                                                      by DEFENDANTS.
                                                                                         DEFENDANTS.RUSS
                                                                                                    RUSS
                  JONES
                  JONES stated
                        statedtthat
                                hatifthey
                                    if they did
                                            did not signthe
                                                not sign theagreement,
                                                            agreement, RUBY
                                                                       RUBY P ETERSON
                                                                            PETERSONwould   everleave
                                                                                     wouldnnever leave
        0
                  SILVERADO
                  SILVERADO SENIOR
                            SENIOR L IVING
                                   LIVING((the
                                           thefacility
                                               facilityddrugging
                                                         ruggingher  todeath
                                                                 herto deathandfalsely
                                                                             and falselyiimprisoning
                                                                                         mprisoning her)
                                                                                                     her)
                  andthis  was enough
                  and this was        to effectively
                               enoughto               estroythePLAINTIFFS’
                                         effectivelyddestroy the PLAINTIFFS'freewill.It   was anoffertheytruly
                                                                             free will. Itwasan  offer they truly
                  could not afford
                  could not        to refuse,
                            afford to           otheysigned
                                      refuse, sso              it. Clearly,theforegoing
                                                  they signed it.Clearly,                         andfinancial
                                                                            the foregoingeemotional
                                                                                          motional  and financialduress
                                                                                                                  duress
                  is             to satisfy
                  is sufficient to  satisfy T exasllaw,
                                            Texas   aw,rrendering
                                                         enderingtheContract
                                                                  the Contractvoid.
                                                                               void.SSee
                                                                                      ee AffidavitofMack
                                                                                                   of MackPPeterson.
                                                                                                           eterson.
                                                    III.
                                                     III.PRAYER
                                                         PRAYERFORRELIEF
                                                               FOR RELIEF

                  22.In  lightof thearguments
                  22. In light of the argumentsaand
                                                 ndauthorities
                                                    authorities ccited
                                                                  itedherein,
                                                                       herein,aand
                                                                                ndDEFENDANTS’
                                                                                   DEFENDANTS'duress,
                                                                                              duress,ffraud,
                                                                                                      raud,
                  lack of consideration,
                                       and the illegality ofthe
                  lack of consideration, and theillegalityof
                                                                Rule
                                                              the Rulell,11,ititmust
                                                                                mustbe  set aside
                                                                                     beset        as void.
                                                                                            aside as void.
                  PLAINTIFFS     thatthisHonorableJudge setasidethe
                             pray that this Honorable Judgeset
                  PLAINTIFFSpray                               aside the purportedRulell
                                                                                  Rule 11Agreement
                                                                                         Agreementas
                                                                                                   as
                  void.PLAINTIFFS
                  void. PLAINTIFFS further request
                                                  allotherandfurtherreliefo which
                                           request all other and further relieftto
                                                                                        they arejustly
                                                                                   which theyare
                                                                                                       entitled
                                                                                                 justly entitled
                  at lawor inequity.
                  at law or in equity.
                                                                                submitted,
                                                                 Respectfully submitted,
                                                                PhilipM.Ross
                                                                SBN17304200
                                                                Philip M. Ross
                                                                1006
                                                                  Holbrook
                                                                     Road
                                                                SBN 17304200
                                                                1006 Holbrook Road
                                                                  210/326-2100
                                                                Phone:
                                                                SanAntonio,Texas78218
                                                                 San Antonio, Texas 78218
                                                                Email:lawhotmail.com
                                                                 Phone: 210/326-2100
                                                                  ross
                                                                 Email: ross lawhotmail.com

                                                                 'F5'airfnee- a-ona.,/ Pv%
                                                                Candice
                                                                     Leonard
                                                                          Schwager
                                                                 Candice Leonard Schwager
                                                                SCHWAGER
                                                                       LAWFIRM
                                                                 24005603
                                                                SBN
                                                                 SCHWAGER LAW FIRM
                                                                 SBN 24005603




Silverado Appx. 0611
                                                                                             No. 1-15-567-CV 2090
                                                            1417
                                                            1417        Dr.
                                                                 Ramada Dr.
                                                            Houston, Texas77062
                                                            Houston, Texas 77062
                                                            TEL:
                                                            TEL: 832.315.8489
                                                            FAX:
                                                            FAX: 832.514.4738
                                                            schwagerlawfinnAlive.com
                                                                   FORDON
                                                            ATTORNEYS   LESLIE
                                                                            PETERSON,
                                                            ATTORNEYS FOR DON LESLIE PETERSON,
                                                            MACKEY  PETERSON,
                                                                 GLEN      ANDLONNY
                                                            PETERSON
                                                            MACKEY GLEN PETERSON, AND LONNY
                                                            PETERSON

                                                 CERTIFICATE
                                                        OFSERVICE
                                                 CERTIFICATE OF SERVICE

                             CANDICESCHWAGER,
                          I, CANDICE
                          I,         SCHWAGER,hereby
                                              hereby certify that  on this
                                                              that on           dayof
                                                                      this 23"1 day    MARCH,
                                                                                    of MARCH, 2015,
                                                                                              2015,
                   the           pleading
                   the foregoing pleading was e-filed and
                                          was         and served upon allcounsel
                                                                 upon all         ofrecord
                                                                          counsel of        inaccordance
                                                                                     record in            with
                                                                                               accordance with
                   theTexas  Rulesof
                   the Texas Rules ofCivil
                                     Civil Procedure.


                                                            (&andlecte geomaod Orekoecipep




Silverado Appx. 0612
                                                                                   No. 1-15-567-CV 2091
TAB 75
                 '                                                                                                                  PILED
                                                                                                                      4/3/2016 2:19:28 PM
                                                                                                                              Sion Simon
                                                                                                                                       I
                                                      DATA EN I, RY                                                          County Clork
                                                           T61 TIUS DATE                                                    Harris County



                                                           Cause No. 427208                         PROBATE COURT 1
             ·
        wN           INTHE
                     IN THEGUARDIANSHIP
                           GUARDIANSHIP OF
                                        OF                          §§         IN THE PROBATE COURT
                                                                               INTHE          COURT

                     RUBYS.
                     RUBY S.PETERSON,
                            PETERSON,                               §§         NUMBER
                                                                               NUMBER ONE(1)
                                                                                      ONE (1)OF
                                                                                             OF

                     ANINCAPACITATED
                               PERSON
                     AN INCAPACITATED PERSON                        §
                                                                    §             COUNTY,
                                                                               HARRIS TEXAS
                                                                               HARRIS COUNTY, TEXAS


                         AD LITEMS’
                         AD LITEMS' MOTION
                                    MOTION FORENTRY
                                           FOR ENTRYOF JUDGMENT
                                                    OFJUDGMENT   ON BINDING
                                                                 ON BINDING NON-
                                                                            NON-
                      REVOCABLE
                      REVOCABLE SETTLEMENT
                                SETTLEMENT  AGREEMENT
                                            AGREEMENT  PURSUANT
                                                       PURSUANT TOSECTION  1055.1S1(C)
                                                                TO SECTION 1055.151(C)
       wi                               OFTHE
                                        OF THETEXAS
                                               TEXASESTATES CODE
                                                    ESTATES CODE
        N.
                     TO THE
                     TO THE HONORABLE
                            HONORABLE LOYD
                                      LOYD H. WRIGHT:
                                           H.WRIGHT:
                            COMENOW,
                            COME NOW, JILL YOUNG,
                                      JILLYOUNG, actingin
                                                 acting inher          as Guardian
                                                          her capacity as Guardian A  Litem forthe
                                                                                   AddLitem for the person
                                                                                                    person
                     andestate
                     and       ofRuby
                         estateof      S.Peterson
                                  Ruby S.                     andW.
                                          Peterson (deceased) and W.R USS
                                                                    RUSS JJONES,
                                                                           ONES, acting
                                                                                 acting inhiscapacity
                                                                                        in his capacity as
                                                                                                        as
                     Attorney
                     Attorney AdLitem
                              Ad       forthe
                                 Litem for     person
                                           the person and       ofRuby
                                                      andestate of Ruby S  Peterson (deceased),
                                                                        S..Peterson             and file this
                                                                                    (deceased), and      this their
                                                                                                              their
                     ADLITEM’S
                     AD         MOTION
                        LITEM'S MOTION FOR
                                       FOR ENTRY
                                           ENTRY OFJUDGMENT
                                                 OF JUDGMENTON BINDING
                                                            ONBINDING NON-REVOCABLE
                                                                      NON-REVOCABLE
                     SETTLEMENT      AGREEMENT
                     SETTLEMENT           PURSUANT
                                AGREEMENT PURSUANT TOSECTION              OF THE T
                                                   TO SECTION 1055.151(C) OFTI-IE  EXAS
                                                                                 TEXAS
                     ESTATES
                     ESTATES CODE,
                             CODE, andin
                                   and    support
                                       in support          would
                                                  thereof, would rrespectfully
                                                                   espectfully show unto the
                                                                               show unto the Court thefollowing:
                                                                                                   the following:

                                                          J. BACKGROUND
                     1.
                     1.                     Peterson,
                                       MackPeterson,
                            Plaintiffs Mack                      andLonny
                                                     DonPeterson and
                                                     Don                   Peterson aand
                                                                     Lonny Peterson      their counsel, PhilRoss,
                                                                                      ndtheircounsel,   Phil Ross,
                            Defendants
                            Defendants CarolAnn
                                       Carol    Manley
                                             AnnManley and David
                                                       andDavid Peterson
                                                                Peterson and their
                                                                         and       counsel,
                                                                             their counsel, SarahPacheco,
                                                                                            Sarah Pacheco,and
                                                                                                          and
                            the Movant
                            the Movant Ad Litems
                                       Ad Litems forthe
                                                 for     person and
                                                     the person and estate of Ruby S
                                                                    estate ofRuby               JillYoung
                                                                                   S..Peterson, Jill YoungandW.
                                                                                                          and W.
                            Russ Jones
                            RussJones attended
                                      attended mediation
                                               mediation before
                                                         before the Honorable
                                                                the Honorable Jim Scanlan
                                                                              Jim Scanlan    October
                                                                                          onOctober
                                                                                          on        29,
                                                                                                    29, 2 014.
                                                                                                        2014.
                     2.
                     2.     At mediation,
                            At            theparties
                               mediation, the         reached
                                              parties reached   mediated
                                                              aamediated settlement
                                                                         settlement agreement
                                                                                    agreement (MSA),
                                                                                              (MSA), subject
                                                                                                     subject to
                                                                                                             to
                            approval
                            approval bythis
                                     by this Court (See attached
                                                   (Seeattached Exhibit
                                                                Exhibit Awhich
                                                                        A which is             herein
                                                                                isincorporated herein byreference
                                                                                                      by reference

                           asififset
                           as             verbatim).
                                     forthverbatim).
                                 setforth




Silverado Appx. 0613
                                                                                         No. 1-15-586-CV                               3871
                  3.
                  3.                on November
                        Thereafter, on          7,2014,
                                       November 7,       the Court authorized,
                                                   2014, the       authorized, ratified and
                                                                                        and approved theMSA
                                                                                                     the MSA
                       andits
                       and itsexecution by
                                        bymovants
                                           movants   behalf
                                                  onbehalf
                                                  on       ofRuby
                                                           of      S.Peterson,
                                                              Ruby S.           as being
                                                                      Peterson, as being iinnthebest  interest
                                                                                             the best interest

                       oftheproposed
                       of the proposed ward andher
                                       ward and herestate.
                                                   estate. 14. atatpage 5.
                                                                   pageS.
        'N
                            II. BINDING NON-REVOCABLE AGREEMENT PURSUANT TO
        C
                                                         SEC 1055.151
                                      TEXAS ESTATES CODE SECTION 1055,151
                  4.
                  4.      anintegral part oftheMSA,
                       Asan
                       As                             allparties
                                          of the MSA, all parties agreed, in          that tthe
                                                                          in writing, that   hemediated settlement
                       agreement
                       agreement was BINDING
                                 was BINDING AND NON-REVOCABLE
                                             ANDNON-REVOCABLE pursuant    Section
                                                                       toSection
                                                              pursuant to        1055.151
                                                                                 1055.151 of
                                                                                          of
                       the
                       the Texas Estates
                                 Estates Code.
                                         Code. Id. at
                                                   atpage 3.
                                                      page3.
        0        5.
                 5.    Inprominently  displayed, bold
                       In prominently displayed,      face,20
                                                 bold face, 20 pt., allcaps
                                                               pt., all capsttypeface,
                                                                              ypeface, the
                                                                                       the agreement
                                                                                           agreement states:
                                                                                                     states:

                                  PARTIES
                              THEPARTIES
                              THE          AGREE
                                           AGREE THAT  THIS
                                                  THAT THIS
                              AGREEMENT
                              AGREEMENT    SHALL
                                           SHALL BEABINDING
                                                 BE A BINDING
                              NONREVOCABLE
                              NONREVOCABLE    AGREEMENT
                                              AGREEMENT UNDER
                                                          UNDER
                              THE TEXAS  E STATES CODE  SECTION
                              THE TEXAS ESTATES CODE SECTION
                              1055.151
                              1055.151     ISNOT
                                       ANDIS
                                       AND       SUBJECT
                                             NOT SUBJECT  TO
                                                          TO
                              REVOCATION    BYTHE PARTIES.
                              REVOCATION BY THE PARTIES.
                 6.    Thenon-revocation  statement fullycomplies
                                                          complieswith    the        requirements ofSection
                 6.    The non-revocation statement fully         with the statutory
                                                                           statutory requirements of Section
                       1055.15
                       1055.151(b) because the
                              1(b)because      agreement:
                                           the agreement: (1)          inaa prominently displayed statement
                                                          (1)provides, in                         statement
                       thatisinboldfaced
                       that                           underlined,
                                                   orunderlined,
                            is in boldfaced typed, or            thatthe
                                                                 that     agreement is not subject
                                                                      the agreementnot             to revocation
                                                                                           subject to revocation

                       bytheparties;
                       by              (2)is signed
                          the parties; (2)   signedby
                                                    byeach
                                                      each party    theagreement;
                                                                 tothe
                                                           party to    agreement; and(3)
                                                                                  and               bythe
                                                                                      (3) is signed by the

                               attorney,
                       party's attorney,         whois present
                                            any,who
                                         if any,       present at thetime
                                                               atthe time the agreement
                                                                          the agreement issigned.
                                                                                        is signed.
                 7.
                 7.    Sincetthe
                       Since  henonrevocation  statement
                                 nonrevocation statement oftheMSA
                                                         of         meets a
                                                            the MSA meets allllthe
                                                                               the statutory requirements
                                                                                             requirements of
                                                                                                          of
                       Section1055.151(b),
                       Section 1055.151(b),"a       is entitled to judgment on
                                           "a party is                         themediated
                                                                            on the mediated settlement
                                                          11,
                                                           Texas
                                                              Rules
                                                                 ofCivil
                                                                     Procedure,
                                                                          oranother
                                                                                rule
                       agreement notwithstanding Rule 11. Texas Rules of Civil Procedure, or another rule
                                [Emphasis
                       of law." [Emphasis added.]
                                          added.] SeeTexas  EstatesC
                                                  See Texas Estates  odeSection
                                                                    Code         1055.151
                                                                         Section 1055.151 ((c).
                                                                                            c).




Silverado Appx. 0614
                                                                                        No. 1-15-586-CV 3872
         ·


                 8.
                 8.     Therefore,
                        Therefore, Defendants CarolAnn
                                   Defendants Carol    Manley
                                                    AnnManley and
                                                              and David Peterson andthe
                                                                        Peterson and theguardianship estate
                                                                                                     estate
                        ofRuby
                        of      S.Peterson
                           Ruby S. Peterson are entitled
                                            are entitled tojudgment
                                                         to judgment on themediated
                                                                     onthe mediated settlement agreement

                        pursuant to Section
                                 to Section 1055.15l(c)
                                            1055.151(c) ofthe
                                                        of           Estates
                                                           the Texas Estates Code,
                                                                             Code, forwhich
                                                                                   for which they respectfully
                                                                                             theyrespectfully

             .          pray and forwhich
                        prayand  for which tthe
                                             heAdLitems
                                                Ad Litems jointly
                                                          jointly m ovetthe
                                                                  move   heCourt.  Acopy
                                                                            Court. A     oftheproposed
                                                                                     copyof the proposed Final

                        Judgment
                        Judgment containing
                                 containing thematerial
                                            the material terms oftheMSA
                                                         terms of         isattached
                                                                  the MSA is          heretoas
                                                                             attached hereto   ExhibitB,
                                                                                             asExhibit B,and
                                                                                                         and
                        isincorporated
                                 herein
                                     byreference
                                             asifsetforth
                                                       verbatim.
                        is incorporated herein by reference as if set forth verbatim.
                        WHEREFORE,
                        WHEREFORE, PREMISES
                                   PREMISES CONSIDERED, JILL YOUNG,
                                                        JILLYOUNG, actingin
                                                                   acting inhercapacity  as
                                                                            her capacity as
                          AdLitem
                 Guardian Ad       forthe
                             Litem for     person
                                       the person and             estateooffRuby
                                                  andguardianship estate    Ruby S.Peterson,  and W.
                                                                                 S. Peterson, and W. R USS
                                                                                                     RUSS
                 JONES, acting
                 JONES, acting inhiscapacity
                               in                 Attorney
                                               asAttorney
                                  his capacity as         Ad Litem forthe
                                                          AdLitem          person a
                                                                   for the person   ndguardianship
                                                                                  and              estate o
                                                                                      guardianship estate off
                 RubyS.
                 Ruby S.Peterson, respectfully
                        Peterson, respectfully request that,
                                               request       afterddue
                                                       that, after     notice, theCourt
                                                                    uenotice,  the Court to signand
                                                                                         to sign andenter
                                                                                                    enter tthe
                                                                                                            he
                 attached
                 attached FinalJudgment
                          Final Judgmentinthis
                                        in      cause;
                                           this cause; andfor
                                                       and forsuch further
                                                              such further         general
                                                                           relief; general or special,
                                                                                           orspecial, atlaw
                                                                                                      at     or in
                                                                                                         law or in
                 equity,
                 equity, to which
                         to which tthey
                                    heymay  show themselves
                                        may show themselves justly
                                                            justly entitled and forwhich
                                                                   entitled and for which tthey
                                                                                            heyshall
                                                                                                shalliinnduty
                                                                                                         duty bound
                                                                                                              bound
                 forever
                 forever pray.
                         pray.                         'Respectfully

                                                               Respectfully submitted,
                                                                            submitted,

                                                               UNDERW0D,JONES&SCHERRER,
                                                               UNDERWO I D, JONES & SCHERRER,
                                                               P.L.L.C.By:
                                                               P.L.L.C.

                                                               By:
                                                                     W.RUSS
                                                                          J NES
                                                                     W. RUSS SNES
                                                                     TBA#1068050
                                                                     TBA # 10 68050
                                                                     5177Ric
                                                                     5177 Ric andond Avenue,
                                                                                    Avenue,  Suite
                                                                                            Suite 505
                                                                                                  505
                                                                     Houston,
                                                                     Houston, Texas  77056
                                                                              Texas 77056
                                                                     Telephone:
                                                                     Telephone:  (713)552-1144
                                                                                 (713) 552-1144
                                                                     Facsimile: (713)781-4448
                                                                     Facsimile: (713) 781-4448
                                                                     6onesaujsrnlaw.com
                                                               ATTORNEY
                                                               ATTORNEY  AD
                                                                         AD LITEM FORRUBY
                                                                            LITEM FOR RUBY S.
                                                                                           S.
                                                               PETERSON, ANINCAPACITATED
                                                                         AN INCAPACITATED PERSONE
                                                                                          PERSON




Silverado Appx. 0615
                                                                                        No. 1-15-586-CV               3873
                                                                MACINTYRE, MCCULLOCH,
                                                                MACINTYRE,            STANFIELD
                                                                           MCCULLOCH, STANFIELD &
                                                                                                &
                                                                YOUNG, L.L.P.



                                                                             w.
                                                                              W. YOUNG
                                                                                        -                                 .
                                                                            .A.#00797670
                                                                            .A.#00797670
                                                                       2900
                                                                         Weslayan,
                                                                                0
                                                                       2900 Weslayan, Sui
                                                                       Houston,
                                                                       Houston,  TX77027
                                                                                  TX 77027
        C)                                                             Telephone:
                                                                       Telephone:   (713) 572-2900
                                                                                    (713) 572-2900
        CLJ                                                            Facsimile:
                                                                       Facsimile:  (713)  572-2902
                                                                                   (713)572-2902
        N
        C                                                              jill.young@mmlawtexas.com
        V
                                                                GUARDIAN
                                                                GUARDIAN  AD LITEM
                                                                          AD LITEM FOR RUBY
                                                                                   FOR RUBY S.
                                                                                            S.
                                                                PETERSON,
                                                                PETERSON, ANINCAPACITATED
                                                                          AN INCAPACITATED PERSON
                                                                                            PERSON


                                                           OFCONFERENCE
                                               CERTIFICATE OF

                         I certify tthat
                         Icertify    hatoonnFriday,
                                            Friday, January 9,2015  at 2:33
                                                            9, 2015 at 2:33 p.m.,               in writing with
                                                                             p.m., II conferred inwriting  with counsel
                                                                                                                counsel
                  for               PhilRoss
                  for Defendants, Phil         andCandice
                                         Rossand            Schwager,
                                                   Candice Schwager,   regarding   whether they
                                                                       regarding whether          wereoopposed
                                                                                             they were    pposedto
                                                                                                                 to aa
              _   motion     enter final judgment
                  motion ttooenter                     the mediated settle
                                                    on themediated
                                          judgment on                        entagreement,
                                                                     settle ent agreement, andandtotodate      received
                                                                                                          havereceived
                                                                                                     datehave
                  no response
                  no response  from either.»W.
                                      either.


                                                                   RUSSO




Silverado Appx. 0616
                                                                                            No. 1-15-586-CV                   3874
                                                                                                                          .


             .

                                                CERTIFICATE OF SERVICE

                        IIhereby
                          hereby c ertify
                                 certify that a true
                                         that a      andcorrect
                                                true and correctcopy    the foregoing instrument hasbeen
                                                                copyoofftheforegoing                      served
                                                                                                 has been served
                 upon thefollowing:
                 upon the following:

                 SarahPatel Pacheco
                 Sarah                                              Candice
                                                                    Candice Schwager
                                                                            Schwager
                 Kathleen Tanner Beduze
                                 Beduze                             1417
                                                                    1417 Ramada Drive
                 Crain,Caton
                 Crain, Caton&
                             &James,
                                James, P.C.
                                       P.C.                         Houston, Texas77062
                                                                    Houston, Texas 77062
                      McKinney,
                 1401McKinney,
                 1401            Suite1700
                                 Suite 1700
                 Houston,
                 Houston, Texas777010
                          Texas   7010

                 Philip M.Ross
                        M. Ross                                     Josh K.Davis
                                                                    Josh K. Davis
                 1006
                 1006  Holbrook
                       Holbrook Road
                                Road                                Lewis,
                                                                    Lewis, Brisbois,
                                                                           Brisbois, Bisgaard
                                                                                     Bisgaard &Smith,
                                                                                              & Smith, L.L.P.
                                                                                                       L.L.P.
        C)
                 SanAntonio,
                 San Antonio, Texas 78218
                              Texas 78218                           Weslayan  Tower, Suite
                                                                    Weslayan Tower,         1400
                                                                                      Suite 1400
        V                                                           24 Greenway Plaza
                                                                    24Greenway   Plaza

                 by email
                    email and/or           on the
                          and/or e-service on        dayof
                                              the 3' day ofApril, 2015.
                                                           April, 2015.




                                                                 JO S
                                                            W.RUSS




Silverado Appx. 0617
                                                                                      No. 1-15-586-CV              3875
            ".-   A1\11',2




                                                                       Peterson RultallAireeMent

                                        Ifitnarties to this agreement are;

                                                        Mack Peterson;

                                                b.      Don Peterson

                                                c.      Lonny Peterson:
                                                                                              A_
                                                        Carol Ann Manley, Individually, as oloWgt         Petiestftfedd cotrustee of the
                                                        Peterson Family Trust no. 2; and
                                                                                               A
                                                        David Peterson, Individually; aSegent*Nr.s4ttempn:0tOtrustee of the
                                                        Peterson Family Trust no. 2.               '

                                          ro' Ann Manleyand David Peterson shall continue to acteS eiept fof. Mrs. Peterson pursuant
                                       to.the Durable Power of Attorney, Appointment of the Dikehle 'PbWer ofAttorney for Health
                                       Care, Directive to'Physicians, Sale of Real Property; et at document dated June 23, 15931.'1993
                                       POW), The parties will jointly request that the COUrt find theaira,FDA.to., be valid end
                                       remaining In effect and that any revocation of the 1993 P001'00c0tOtiln NM/ember of 2013 to
                                       be invalid.

            A                    3. Carol Ann Manley and David Peterson agree to locate a newrealdenttaffachity•fpf Mrs.
                                     • Peterson. They will investigate and locate a new facility In %rt....904.0r Harris!:00urityWIth
                                       •opmparable ore, Ott athenItiet. The Parties acknowledgialhat.the•neWfaCIIIIYAadtbe a .                 14,*
                                      • Memory carefecility and maybe as or more expenslyethen.99VerOdis4•: CifoirAini•Meri py a
                                                                                                                                                      A
                                        pavict,Peterson Will execute all necessary admissiondocullnentana.litra PeterSon's medical
                                        agentaand notify the other parties of the nevddelliti4.

                  A          •         Mrs. Reterspos dhiltIten shall      the right to visit.hor at  reildOValfic1111y seietted.W. . • •

             A_
                                 •     Carol Ann Manley and-David Peterson as           for Mrs, Petersen AnrInknermal visiting host                      .
                                       provided tilivisitors Shall comply with the rulesehdlegelinforri
                                       thist Mine thanene family or familles-rnayvish together;:
                                                                                                                     .7the. Ps rties agftiti      A
                             .••• S. :..Carol Ann Manley ond David Peterson as agentfor Mrs:..Peferstiti WknOtifyDtm,..LOnny p.q0 •
                                                                                                                                 .
                                       Mack Peterson ofany $tgolfloont Owlet Um. Peteritaifsinetileel eiondttleei; Dori,: Lonoif
                                    • Mack PeterSOnShell:deSignate-en email addreas for such nett* •        •

                                 6. 'Mrs, Vaterenre children maytake Der-for outings
                                     reSielential facility PrOVIdedlitat        .(1).the outingswill•be'409.40!OA:00:Ra001.40.01'.
                                     will eciompany Mrs, Peterson, Carol Ann ManiqyarldDield Peterson may extend these times
                                   • itkii.ot!tiecigktliat a :OrogIvOlk•OOtregOlrog.0.0r                                          .•
                  A     ·-                                                 - ..                                                                  A-
                                     remain medically stable Any PerilOnAvii0.      remowie•Mts, Pleerad0f0X/Inhin'00tInitaliall11)Ec... •




Silverado Appx. 0618
                                                                                                                   No. 1-15-586-CV                            3876
                                                                                              ‘- .000/111311)Aturn
                                                      · medication that needs to be:taken cibring-$
                             Mrs. Petersanaltp.resarlbed
                             her to the fealty.
                                              thriely.                                                                       D           D
                        1. No person Prentkraftell attempt to have Mrs. Peterson sign any legal,Medicator:cither •
                                                                 shall  Mrs.
                                                                    prevent
                          ..documents; provided tbpt nothing shall prevent Mrs. Peterson:frOm.SIgnihOOOOOOOOOOOOOOOOO
                            letters Of a lierSonillhoil legal matter.
                                . •                                                                .           .. .      .  __
                            Carol Ann Manley and David Peterson shall shall continue to serireastriraiee.OfthefPafe.rabh.rarnily
                            Trust          DON:Lonny and Mack Peterson approve Carol Adn'Marileir!abdOttvid;FeferSon'S
                            acemintimof Peterson Family Trust no. 2 and agrees to dislitlasialth:prepdice`ill:cia:ims relating
                                                          Ann and
                            to' uck-m.15mo two, Carol Ann Manley and David Peterstdri shall corittritie',10Payeity.expenses               D
                           initatingctblbettiot from the trust estate.

                        9, tarisiAnnhrighley and-David Peterson shall continue to serve es.firiencialfp*erSO:eitorney for
                            mrs:•Peterson. Carol Ann Manley and David Peterson acknowiedge,and•agieecthat the Amegy
                        D                                     Ann          and
                             aecdunts in the hatne of Carol Ann Manley and David Peterson are..pOwer-of.atterney accounts
                                                                               Ann
                            and they.WIll.qoqfirril the same to Amegy, Carol Ann Manley anckprov.4..'O.tolOoo011 continue
                                                              Mrs.         andher
                             0.* any .experoto relating to Mrs. Peterson and her estate as agenii.

                             The Parties agree to submit the following fees and                                               D.
                                                                            and expenses rilatlrri. .to•)#.00etiltrgrs ittpfpbote
                            • hurt to:Probate tourt Number 1:                                    -·
                                            :prof Ann Peterson and•David Peterson's undiiitifeeSSIntl:egperia.e5;. • •DDD
                                                                                                         :     .
                                          • 1:11:0; Lannyerid :Meet Peterson's legal fees and. eakeiSeslisioilded there shall            D.
                                           •••• • pb right to seek reimbursement relating to clatheyba!e:rnadp against
                                               Silverado);

                                            l'.iusSJOnts and J111 Young's unpaid fees and explifiiite
                                                                                                • • ..           .                       __
                        ;at Anyfees relating; to the guardianship and approved by the Calltlh.kbUlleld.
                           :PeteirsOresEstate...

                        .W Mock Peterson•and iris wife, Don Peteraonend his wile ant LOrinY..Pete40:0aWrernor and
                           direat'hisattiatne•ye to remove alt aotlal medial and other PublICVOlisgCtelesing In Mrs:
                           *etersOnt- Carol Ann: Mahley, Steve Marlin Pavia and Betty Peteraoitor;lolatieg to fhis cases

                        IL Pon, .LcinnYArici Ma tit 'Peteradit afteiltrOlteet wid dismiss with                       against lifof
               -.            :Arai Manley end DaVidPetrallOrt, in ell

                          Russ4ones, -All Young, CarotAnn monloy and David Peterson agree. 40thdrowontilOroot seek'
                          ;an-aloha or costa from•MackPetersortand his wire, Don Peterson atokhlawlkLonny .pe*rstip.
                          entilor IMO:goes.         '
                    D                  D    • • • •
                     • 11:1lpeo0Ories •and•J'ilfatbAtwlittequesteourtganniesion to
                                                                       ., :



                    DD
          .`                                                                      ·.                                                 D




Silverado Appx. 0619
                                                                                                         No. 1-15-586-CV                      3877
                                                                                                  A AAAA
                                                           A                                       A                 A
                                  16.Counsel for Carol Ann Manley and David Peterson will circulate a final releaSa:000ifeiiftiKt:
                                  16.
                                      proposed final ItIcightient atinCOrpotates the forgoing terms.
                                                                                              terms,        A
                                                                                                            V

                                                                                                                                     A.
                                     THE PART1ESAGREE THAT 'THIS AGREEMENT SM.). B&.A
                                     BINDING NONREVOCABLE AGREEMENT UNDER THE TEXAS
                                     ESTATES CODE SECTION 1055.153. AND IS NOT suBJEcr To
                                                                                         AND|
                                     REVOCATION BY THE PARTIES.
                           Agreed:
        ti
                            czy       .   AA
                             4-0
                           Don Peterson
                                                                          A

                           Lonny          on                          A                                                                   A A
                                                                                                                                            A
                         62fAcej:;2—._
                         Mack Peterson                               A                                 A                                   A
                                                      A                                                         A
                 VjA                                             azikonici
                         Phil Ross, as counsel far'Don;•Lohity
                         and Mack Peterson
                                                                   A                     A             A             A               A
                                                                        A

                       ACaro( Ann Manley                                                                            A|           i |1;
                                                                                                                                   A1
             A                                                                                             A                      A A- A
                                               |A|;VA
                                                 A                                A                            Aj
                                           thee°, aS counsel fer *MIMI MatileY
                                                                                 A
                                                                                                A               -A
                                             Son
                       A                                                                                        A
                                                                                          A
                                                                                                VA|

                                                      I
                                                           -.                                 ; V
             A                                            AA                  A
             A           A                                                           V                                         AA
                             AAAAAAAAAAA
                                 AAAAAA




Silverado Appx. 0620
                                                                                                            No. 1-15-586-CV                     3878
A                                                                                                                                                                                                                                                                                                                         A` V




                                                                                                                                                                                                                                    |_ AV
                                                    V                      A.
                                                                            AA A            AV.A       A             V V                                                     A           A                       _ ·                      V                                 VV
                                                                                                                                                                                                                                                                             _V
                                                                                                                                                             V

                                      V                                                                                                       A                                                          A                      AA
                              A       -'
                                                                                                                                                  V            V                                                                                                                                         V
                                  A                                                                                                       A V -·                                                                                                               VA
                     V                                                                                                           -                                   V           V                                                                         VA VV
                                                        -                                                   V-                                         A             V                                                              -                    V      - - ·                                V
                                   V                                                                           V                                                                                                                                                                 A
                  VA                                                                                                             V__AA_                        AV                                                                                   V                            A
                                                                                                                                                                                                                                                                       -
                     .A                                                       A          A         A                 |A
                                      V                     |_                                                                        V                      AV V
                                  :AV                                                                                                                                                                                                                              A _—
                                                                                                                                                   V-
                                                                                                                                                  AV                 V
                 V                                                                                                    V                                        A                                                                 A                       . V VA
                                   AA                                                                                                                                                                                                                                                            A AV
                                                                                                                                                                                                                                                                                                   —V
                                                                                                                             V                                                                                                                                     V=V V V
                                                                                                                                      .                                                                          V                  V
                                                                                                                             -V                                                                                                                                            A               A
                                  _A                                                                                 -
                          V                                                               _                                                                                              -
                 VV|V             -VA                                                                                                                          A=                                                                                                           -                V
                                   A                                                                                                                                                                                                        V                                                V
                 VV_V;                                                                                                                                V-| -                                                                                 A                              A.
                                                                                                                                                                                                                                                                   V               V       _-
                                                                                                                             A                           -A_V
                                                                                                                                                            V           A                                                                                        A V4                      V
                                           V                                                                                                               V    V                                                                                        V       VV
                                                                                                           V                   V                                                                                                                                                A
                  _;
                                                                                                                 V                                                                                                                                   - VV                            V
                 V · ·         A                                                                                                              A                __                                                                                      V V                          V                        V
                         · V, A V                                                                      V VA
                                                                                                                V
                                                                                                                V                `A
                                                                                                                                                                    V                                        -                                                 VV
                                                                                                                                                                                                                                                                       VA
                 A     A                                                                                                                                 V

                          VV                                                                                   A VA                                                                                                                                                  A
                                                                                                                                          V V 4 V                                                                                                         _‘                             V
                          ;                                                                                                                                                                                                                                                    A`
                                                                                                                                                                                                                                                                                A
                                                                                                                 V V                                                                              V                                                                             V_A              V
                                                                                                                                                      . V                                        VV
                                                                                                                 A                                                                                                                                           V                                               V
                                                                                                               V1                         ` V                                                     V                                                                        VA
                  VV4V
                                                                                                                                                                                                                  V                                                                                          V-
                          A                                                                                          V:                                                                              A
             A           V_.                                                                                                       V                                                                             A                                                         `             · VV
             V           VV;                                                                                                                                                                                                                                   V
                                                                  V
                 A-VV·                                                                                     V                                                                                             V4                                                          A;
                                                                                                        V
                                                                                                                               4                                                                         V                      A                                                                            A_
                                                            V                                                                                         V44
                                                                                                                                                             V                                                                                                                                               V
                      V-|
                                                                                                                                                                                                 V                                                               4
                                                                                                                           4                      •
                 V V-__ VV
                                                                                                                          V      4            V          V                                                                                                             VV
                                                                                                                                                 A-A
                                                                                                               V                              A A                                                 4 VV                                                                                                       V
                        VA
                 VV V VVA                                                                                                       V              4 A V_:
                                                                                                                                                    4                                              4                                                            A        4
                                                                                                                               V                                    V                -       V                                                                 V V 4.444
                       -4                                                                                        -                                                                                                                                                                      V.
                                                                                                                             VA                                                                                       4-V
                                                                                                               V
                                                                                                               AV
                                                                                                                                                                         A       _                                    .                                                              V

                               V                                                                                                                                         VA                                                                                                                                           A
                                                    A                 _V A                                            A                                                              V A V.. A V
                                                                                                                                                                                               A
                         V                                                                                            VV V
                                                                                                   V                                                                         A                                                                                   AA|
                                      V                                                                        A                                                             A ·                     ,           A
                       VA                      A-                                                           V V-                 V                                                                                                                               A-
                                                A                                                           V                                                        V           AV               A                         A-                                                           V
                                                                                                                                                                             VV                                                                     V-
                                            V                    A-            -                         -                                            A`|                                         V,                        -                        V
                          V                                                                            A A`A                     `A                                                                                                 A                              V. A
                                                                                                                                                                                                                  V
                                                                                                       A                                                                             A                                                                              V.|
                                        A-A.V
                      A.|                A= A    .
                                                                                                                                                                ;V
                                                                                                                                                                             -V                                                                                        V
                                                                                                                                                                                                                                                                        A                                        V
                                                                                                                                              VV                                                                        V       VV . VV V                V
                                           -  AV   -A
                                                   ·  VA                      A.                   _ V                                                                                           .V                                                  A;
                     A                  A, ,
                                  AA
                                                                                   VV                                            V            V
                                                                                                                                                                                                         •       V.|•                       V
                                                                                                                                                                                                                                            1:4                  .;V A-
                                                    A                                   V                            A.
                                                                                                                                                                                         V        AV
                 V                 -A           A   .-                       A V                   V                                                                     A
                                                                                                                                                                                                 A ..        \:                                          •s,                   V
                                                            V                                              A                                                                                     ·A ·V                                      AV                       V
                               A           V                                                                                 AA                                                          VA                             •                       :        .
                                   AV V                                A -                             A VAA                                                                                 A                                                                     VV           A.
                                                                                                                                                                                                                                                                                                         A
                                    VA. A A                           A                 .·. A                                             V V
                                                                                                                                                         AV             V_                                                  __|         V           _A                                 V
                                                                      -V         V·A                                         A ;                                                                                                                AA-A
                                   V                                          - V Aj                   A                                          V                                                                                                                            V                 A-              V
                          V                                 -                            VA                                                                                                      V. _A V                                                 A-`                   · V VV
                 A                      V                        V-                                              A       V                A       _ V-     V VA                              V     V  .                                                                    VA                    V




    Silverado Appx. 0621
                                                                                                                                                                                                                     No. 1-15-586-CV                                                                                 3879
                                                                                             PROBATE COURT
                                                             NO.427,208 .4.
                  114*.ti GUARDIANSHIP OF                          §                     Pm PROBATE COURT
                         t
                       p PETERSON,
                                                                   f
                                                                   §
                                                                                     .
                                                                                         'NUMBER ONE
                                                                                                 ONE (1)OF
                                                                                                     (I) OF
                                                                                         ••  :
                                                                                                                                  i
                  AN INCAPACITATED
                       KAPACITATED PERSON                          §§§                               TEXAS
                                                                                   . 110,RIS COUNTY, TEXAS                       i
                                                                                                                                 1

                                             ORDER. GRANTING. AUTHOKTY
                                      FOR GUADIAN Al) LRENir & ATTORNEY AD IATEM
                                       TOEXECUTE PETERSON RULE 11 AGREEMENT
                                       TO
                                            W.Young
                           On this day Jill W. Young     W.
                                                    and W. Russ,TOrtea; in their respeetive•Oapacities as          Ad
                                                                                                       as Guardian Ad
                                                  Ruby
                  Litem and Attorney Ad Litem for Ruby S.S,.
                                                          Peterson, an IneaPacttateci Person, requested that the

                                             toenter
                  Cow ,grant them permission to                                                          as
                                                enter into the PetorsOn B.* is Agreement attached hereto as

                  4*bit A, and after.considering the request and eA44pot autimitttd, the Court finds that the request
                  sitoPRI be granted, It is therefore,
                                                             W.|
                                             W.Young and W. RuaaJones,, in their tespective capacities as Guardian
                           ORDERED that Jill W.

                       .Litem and Attorney Ad Litem for Ruby S. PeterSon, an Inc,apacitated Person, are hereby          1
                  authorized to execute the Peterson Rule I I Agreement attached Wei° as Exhibit A.

                          VGNED and ENTERED this 714




                                                                         -.   -.                                            3
                                                                                               .                        -
                 .020200/00000
                 13D-nal 5ty I




Silverado Appx. 0622
                                                                                              No. 1-15-586-CV                   3880
                                                           NO.
                                                           NO. 427,208
                  INRE:  GUARDIANSHIP
                  IN RE: GUARDIANSHIP OF
                                      OF                         §               IN THE PROBATE
                                                                                 INTHE  PROBATE COURT
                                                                                                COURT
                  RUBY
                  RUBY PETERSON,
                       PETERSON,                                 §                 NUMBER
                                                                                   NUMBER ONE(1)
                                                                                          ONE (I)OF
                                                                                                 OF
            .     ANINCAPACITATED
                  AN INCAPACITATED PERSON
                                   PERSON                        §               HARRIS
                                                                                 HARRIS COUNTY,
                                                                                        COUNTY, TEXAS
                                                                                                TEXAS

                                                      FINikL JUDGMENT
                        Onthisday, ontobeheard
                                came        the                        Amended Petition
                                                                                    andContest
                                                                                           to
                        On this day, came on to be heard the Fourth Amended Original Petition and Contest to
       C
       Zi
                 Guardianship Application,
                              Application, filed byDonny
                                                 by Donny L esliePPeterson
                                                          Leslie   eterson andMackey
                                                                           and Mackey Glen
                                                                                      Glen Peterson, andthe
                                                                                                     and the
                         Contest
                 Answer, Contest    theOriginal
                                 tothe
                                 to             Petition
                                       Original Petition forAppointment
                                                         for             ofTemporary and
                                                             Appointment of          andPermanent Guardian
                 ofthePerson
                 of            andEstate
                    the Person and         ofRuby
                                   Estate of Ruby S.S.Peterson, forDeclaratory
                                                     Peterson, for              Judgment,
                                                                   Declaratory Judgment, andfor
                                                                                         and     Altemative
                                                                                             for Alternative
                                   Restraining
                 Relief, Temporary Restraining Order,Temporary
                                               Order, Temporary Injunction
                                                               Injunction andPermanent
                                                                          and                       and
                                                                              Permanent Injunction, and
                 supplements
                 supplements thereto, i`iled
                             thereto, filed byCarol
                                            by Carol Ann Manley
                                                     AnnManley andDavid
                                                               and       Peterson,
                                                                   David Peterson, individually,
                                                                                   individually, and as Ruby
                                                                                                 and as Ruby
                 Peterson’s
                 Peterson's agentunder
                            agent        durable
                                  underaadurable       ofattorney.
                                                 powerof
                                                 power   attorney. ThisCourt,
                                                                   This        having
                                                                        Court, having reviewed
                                                                                      reviewed thepleadings
                                                                                               the pleadings
                 andbeen
                 and      advised
                     been advised thatthe
                                  that             requested
                                       the relief requested isnot
                                                            is notopposed byany
                                                                  opposed by           makes
                                                                                party,makes
                                                                             anyparty,       thefollowing
                                                                                            the  following
                         byapreponderance
                                   oftheevidence:
                 findings by a preponderance of the evidence:
                        1.
                        1.     ThisCourt
                               This  Court hasjjurisdiction
                                           has  urisdiction ofthis
                                                            of      cause
                                                               this cause and
                                                                          and retains              over the
                                                                              retains jurisdiction over the
                                            oftheguardianship    estateof  RubyS.
                               finalization of the guardianship estate of Ruby   S.Peterson,
                                                                                    Peterson, Deceased
                                                                                               Deceased ("Mrs.
                                                                                                          ("Mrs.
                               Peterson");
                               Peterson");
                        2.
                        2.     ThisCourt
                               This      hasvenue
                                    Courthas venueunder
                                                  under theprovisions
                                                        the            ofSection
                                                            provisions of         1023.001
                                                                          Section 1023.001 oftheTexas
                                                                                           of the Texas
                               Estates Codeas
                               Estates Code   Mrs.Peterson’s
                                            asMrs.                       residence
                                                   Peterson's permanent residence     inHarris
                                                                                  wasin
                                                                                  was   Harris County,
                                                                                               County,
                               Texas;
                               Texas;
                        3.
                        3.     Due notice
                               Duenotice ofthepleading
                                         of              hasbeen
                                            the pleading has      givenas
                                                             been given   required
                                                                        asrequired bylaw;
                                                                                   by law;
                        4.
                        4.     Mrs. Peterson,
                               Mrs. Peterson, priorttooher
                                              prior    herdeath,
                                                           death, was served w
                                                                  was served   ithcitation
                                                                             with citation as required bylaw;!
                                                                                           as required by law;
                        5.
                        5.     Mack  Peterson,
                               Mack Peterson,   DonPeterson
                                                Don PetersonandLonny
                                                            and Lonny Peterson
                                                                      Peterson appeared through their
                                                                               appeared through their aattorney
                                                                                                        ttomey
                               ofrecord,
                               of record, Philip
                                          Philip R oss;i
                                                 Ross;
                       6.
                       6.      CarolAnn
                               Carol      Manley
                                     ArmManley   andDavid
                                                and       Peterson
                                                    David Peterson appeared
                                                                   appeared through
                                                                            through their
                                                                                    their a ttorney
                                                                                          attorney ofrecord,
                                                                                                   of record,
                               SarahPatel
                               Sarah PatelPacheco;


                                                                  I      a
                                                                        EXHIBIT




Silverado Appx. 0623
                                                                                        No. 1-15-586-CV            3881
                       7.
                       7.    Theguardianship
                             The              estate o
                                 guardianship estate offMrs.
                                                        Mrs. P eterson
                                                             Peterson appeared byandthrough    herattorney
                                                                               by and through her  attomey
                             adlitem,
                             ad litem,W.
                                      W.RussJones,
                                         Russ Jones, an    attomey
                                                        anattorney             practice
                                                                            topractice
                                                                   licensed to         lawinthe          of
                                                                                        law in the State of
        N                    Texas;
                             Texas;

                       8.
                       8.    Mrs.Peterson's
                             Mrs. Peterson’s father
                                            father andmother
                                                   and motherare
                                                             are deceased;

                       9.
                       9.    Mrs. Peterson
                             Mrs. Peterson iswidowed.
                                           is widowed.
                       10.
                       10.   Mrs.Peterson
                             Mrs.           hasfive living
                                  Peterson has             children:
                                                     livingchildren: MackPeterson,
                                                                     Mack Peterson,  DonPeterson
                                                                                     Don             andLonny
                                                                                           Peterson and    Lonny
                             Peterson
                             Peterson CarolAnn
                                      Carol AnnManley andDavid      Peterson
                                                         and David Peterson (collectively,
                                                                            (collectively, the"Parties");
                                                                                           the "Parties");
                       l1.
                       11.   Mrs.Peterson
                             Mrs. Petersonhasno
                                          has                      ofher
                                              nopermanent guardian of her person orrestate;
                                                                          person o  estate;

                       12.
                       12.   Mrs.Peterson
                             Mrs.   Peterson executed
                                            executed    Durable
                                                      aaDurable  Power
                                                                 Power  ofAttomey,
                                                                        of           Appointment
                                                                           Attorney, Appointment   oftheDurable
                                                                                                   of the Durable
                             Power
                             Power of ofAttomey  forHealth
                                        Attorney for Health Care, Directive
                                                            Care,Directive  to Physicians,
                                                                            to Physicians, SaleofRealProperty,
                                                                                           Sale of Real Property,
                             etal.,
                             et         June23,1993
                                     onJune
                                al., on                (collectively,
                                            23, 1993 (collectively, "Powerof
                                                                    "Power                 appointing
                                                                            ofAttorney"), appointing   CarolAnn
                                                                                                       Carol Ann
                             Manley
                             Manley    and David
                                       andDavid  P eterson
                                                 Peterson as her
                                                          as her agents;
                                                                 agents;
                       13.
                       13.   Mrs.Peterson  purported
                             Mrs. Peterson purported ttoo revoke  the Power o
                                                          revoke thePower   offAttomey
                                                                               Attorney d atedJune23,1993
                                                                                        dated               by
                                                                                              June 23, 1993 by
                             instruments datedNovember
                             instruments dated November     15,2013;
                                                            15, 2013;
                       14.
                       14.   Theinstruments    entitled
                             The instruments entitled Revocation
                                                      Revocation of Previous
                                                                 of Previous Power o
                                                                             Power  offAttomey  signedby
                                                                                       Attorney signed by
                             Mrs. Peterson
                             Mrs. Peterson datedNovember
                                           dated November 15,2013
                                                          15, 2013are voidand
                                                                  arevoid andof
                                                                              of no
                                                                                 no effect.
                       15.
                       15.   ThePower
                             The       ofAttorney
                                 Power of Attorney d atedJune23,1993
                                                   dated               isvalid
                                                         June 23, 1993 is       andremains
                                                                          valid and remains iinn effect;
                       16.
                       16.   ThePower
                             The         ofAttomey
                                  Power of           datedJune
                                           Attorney dated  June23,
                                                                 23,1993  provides
                                                                   1993 provides     leastrestrictive
                                                                                   aaleast restrictivealtemative
                                                                                                      alternative
                             to theappointment  of a guardianMrs.     P eterson’sperson a ndestate;
                             to the appointment of a guardian of Mrs. Peterson's person and estate;
                       17.
                       17.   ThePeterson
                             The          Family
                                 Peterson Family  T rustN
                                                  Trust   o.2
                                                        No.    (the"Tmst")
                                                             2 (the              created
                                                                             wascreated
                                                                    "Trust") was         underthe
                                                                                         under theLast Will
                                                                                                  Last Will
                             andTestament
                             and           ofTroy
                                 Testament of      Peterson,
                                              Troy Peterson, Deceased,
                                                             Deceased, datedJune24,1994.
                                                                       dated June 24, 1994.
                       18.
                       18.   CarolArm and
                             Carol         andDavid       appointed
                                                     wereappointed
                                               David were               initialco-trustees
                                                                     asinitial
                                                                     as        co-trustees oftheTrust.
                                                                                           of            Since
                                                                                              the Trust. Since
                             theirappointment
                             their  appointment and  through tthe
                                                 andthrough    heEffective Date,  CarolAnn
                                                                           Date, Carol  AnnandDavid       have
                                                                                              and David have
                             actedin
                             acted   inaccordance withthe
                                       accordance with theterms
                                                           termsofoftheTrust       should
                                                                              andshould
                                                                    the Trust and         bereleased
                                                                                          be          fromall
                                                                                             released from  all
                             liability
                             liability    date.
                                       todate.
                                       to
                       19.
                       19.   OnOctober
                             On          29,2014,
                                October 29,            resolve
                                                    toresolve
                                             2014, to              disputes,
                                                              anydisputes,
                                                              any           theParties
                                                                            the         entered
                                                                                Parties entered iinto   binding
                                                                                                  ntoaa binding
                             non-revocable
                             non-revocable mediated
                                            mediated settlement
                                                      settlement agreement, pursuant   to Texas
                                                                             pursuant to          EstatesCode
                                                                                          Texas Estates   Code
                             Section
                             Section 1055.151,
                                     1055.151,    theconclusion
                                               atthe
                                               at    conclusion of
                                                                of mediation (the
                                                                             (the “Agreement");
                                                                                  "Agreement");
                       20.
                       20.   TheAgreement,
                             The Agreement, which      isattached
                                                which is attached hereto
                                                                   hereto as Exhibit
                                                                          as Exhibit Aandincorporated
                                                                                     A                  bythis
                                                                                       and incorporated by this
                             referenceas
                             reference as ififfully
                                              fullyset
                                                    setout verbatim,
                                                       out verbatim, is       binding,non-revocable,
                                                                        valid,binding,
                                                                     isvalid,          non-revocable,andin  the
                                                                                                     and in the
                             bestinterest
                             best interest ofofthe
                                                 theguardianship   estate of
                                                    guardianship estate       RubyS.
                                                                          of Ruby      Peterson,
                                                                                    S. Peterson, andis
                                                                                                 and     hereby
                                                                                                     is hereby
                             approved;2
                             approved;

                                                              2




Silverado Appx. 0624
                                                                                      No. 1-15-586-CV               3882
                         21.
                         21.     TheCourt
                                 The       hastaken
                                     Court has taken Judicial notice
                                                              notice ofitsfileandtheprior      testimony
                                                                     of its file and the prior testimony in this
                                                                                                         in this
                                 proceeding.
                                 proceeding.
                         22.
                         22.     Theevidence
                                 The          developed
                                     evidence developed   the
                                                           the above findings andsuch             were eachfully
                                                                                and such findings were each fully
                                 proved andwere
                                 proved and were ssooproved
                                                     proved in         of this Final
                                                               support ofthis
                                                            in support         Final Judgment.
                                                                                     Judgment
        0
                         23.
                                 This
                         23. This Final Judgment
                                        Judgment  should
                                                  should  beentered
                                                          be entered pursuant to          ofthe
                                                                                 theterms of
                                                                              to the             Settlement
                                                                                             the Settlement
                                             attached
                                                  hereto
                                                     as
                             Agreement, attached hereto as Exhibit A.   A.
                         TheCourt further
                         The      further       byclear
                                          finds by clear a ndconvincing
                                                         and            evidence
                                                             convincing evidence that:
                                                                                 that:
       C
       Ri                1.
                         1.      Therights
                                 The rightsof
                                           ofMrs.  Peterson’s
                                              Mrs. Peterson's property
                                                              property willbe
                                                                       will beprotected bythese
                                                                              protected by these findings.
                 Itis
                 It is accordingly,

                         ORDERED,
                         ORDERED,  thatthe
                                  that      Revocation
                                       the Revocation  ofPrevious
                                                      of           Powers
                                                         Previous Powers ofAttorney,
                                                                         of           allegedly
                                                                            Attorney, allegedly executed
                                                                                                executed by
                                                                                                         by

                 Mrs.Peterson
                 Mrs. PetersonoonnNovember 15,22013,
                                  November 15,  013,iissinvalid
                                                        invalid andshall
                                                                and shall bbeevoidandof   no effect.
                                                                              void and of no effect. IIttis
                                                                                                         is further,

                         ORDERED,
                         ORDERED, that  theStatutory
                                   thatthe           Durable
                                           Statutory Durable Powers
                                                             Powers ofAttorney,
                                                                    of Attomey, allegedly
                                                                                allegedly executed
                                                                                          executed byMrs.
                                                                                                   by Mrs.
                 Peterson
                 Peterson on November
                          on November 15, 2013appointing
                                      15,2013 appointing MackPeterson
                                                         Mack Peterson andDonPeterson
                                                                       and Don Peterson are invalid
                                                                                        are invalid and
                                                                                                    and

                 shall bevoid
                 shallbe      abinitio
                         void ab        andof
                                 initio and    no effect.
                                            of no effect. ItItisfurther,
                                                              is further,
                        ORDERED,
                        ORDERED,  thatCarol
                                 that       AnnManley
                                      Carol Ann ManleyandDavid
                                                      and       Peterson
                                                          David Peterson shallcontinue
                                                                         shall continueto serveas
                                                                                       to serve asco-
                                                                                                  co-

                 trustees ofthe  Peterson Family
                          of the Peterson        Trust No.
                                          Family Trust No. 22.. It
                                                                Itisfurther,
                                                                   is further,

                        ORDERED,
                        ORDERED, thatMack
                                 that      Peterson andhiswife,
                                      Mack Peterson and his wife, T onyaPeterson,
                                                                  Tonya Peterson, Don Peterson
                                                                                  DonPeterson andhis
                                                                                              and his
                 wife,C
                 wife,  arolPPeterson,
                       Carol  eterson,Lormy
                                       LonnyPPeterson,
                                              eterson,Philip  Ross, aand
                                                       Philip Ross,   ndCandice  Schwager
                                                                         Candice Schwager shall
                                                                                          shall remove all
                                                                                                remove all

                 social mediaand
                 socialmedia andother  publicpostings
                                 other public postingsrelatingttoo Mrs.
                                                      relating                   CarolAnn
                                                                   Mrs.Peterson, Carol AnnManley, Steve
                                                                                          Manley, Steve
                 Manley,DavidPeterson,
                 Manley,                 BettyPeterson
                         David Peterson, Betty             otherwise
                                                        orotherwise
                                               Peterson or           relating
                                                                    relating  tothethe
                                                                             to        above-referenced
                                                                                     above-referenced
                 litigation
                 litigation within
                            within ten (10)
                                       (10) c ale nd ar
                                            calendar    days
                                                     days     of theEffective
                                                          of the            Date
                                                                 Effective Date ofofthisFinal  Judgment.
                                                                                   this Final Judgment. Itis
                                                                                                        It is
                 further,ORDERED,
                 further,
                                        thatCarol
                               ORDERED, that       AnnManley
                                             Carol Ann        andDavid
                                                       Manley and       Peterson,
                                                                  David Peterson, byandthrough
                                                                                  by             their
                                                                                     and through their

                attorney
                attorney of record, Sarah
                         ofrecord,  Sarah Patel
                                          PatelPPacheco,
                                                 acheco,shall
                                                         shallssubmit
                                                               ubmitaaseparate
                                                                      separate ffee
                                                                                 eeapplication  regarding
                                                                                    application regarding their
                                                                                                          their

                                                                   3




Silverado Appx. 0625
                                                                                          No. 1-15-586-CV              3883
              -



                    unpaid attomeys’
                    unpaid attorneys' fees
                                      fees and
                                           and expenses.
                                               expenses.     isfurther,
                                                         ItItis further,
                           ORDERED,that
                           ORDERED, thatMack
                                        MackPeterson,  DonPeterson, and
                                             Peterson, Don          andLonny
                                                                        LormyPeterson, by and
                                                                             Peterson,by      through
                                                                                          andthrough
                                    ofrecord, PhilipRoss,    shallsubmit             feeapplication   regarding their
                  . their
                    their attorney of  record,Philip   Ross,shall           separate
                                                                  submit aaseparate fee  application regarding  their

                    unpaid   attorneys’
                    unpaidattorneys'   feesand
                                       fees andexpenses,
                                                 expenses,  provided
                                                            provided thatMack
                                                                     that        Peterson,
                                                                          Mack Peterson,           Peterson
                                                                                           Lonny Peterson   andDon
                                                                                                            and  Don

                    Peterson
                    Peterson  shallhave
                              shall haveno  righttotoseek
                                         noright                          forattomeys’
                                                      seekreimbursement for             feesand
                                                                             attorneys' fees     expenses
                                                                                             and expenses relating
                                                                                                          relating to
                                                                                                                   to
        Gri                                              Living
                          claims
                    theirclaims
                    their       against
                                against Silverado
                                        Silverado Senior
                                                  Senior Living C enter.
                                                                Center. Itis
                                                                        It is further,

                            ORDERED,
                            ORDERED, thatW.  RussJones,
                                     that W. Russ        attomeyaadd litem,
                                                  Jones, attorney           shallsubmit
                                                                     litem,shall            separate
                                                                                 submit aa separate fee
                                                                                                    fee

        C            application
                     application regarding
                                 regarding hisunpaid
                                           his unpaid a ttomeys’
                                                      attorneys' feesand
                                                                 fees     expenses,
                                                                      and expenses, whichsshall
                                                                                    which  hallbbeetaxed
                                                                                                   taxed as costs. Itis
                                                                                                         as costs. It is
        C            iixrther,ORDERED,
                     further,
                                      thatJillYoung,
                            ORDERED, that             guardian
                                          Jill Young, guardian adlitem,
                                                               ad               submit
                                                                  litem, shall submit             feeapplication
                                                                                      aaseparate fee application

                     regarding herunpaid
                     regarding her        attorneys’
                                   unpaid attorneys' fees andexpenses,
                                                     feesand expenses, which
                                                                       which sshall
                                                                               hallbbeetaxed
                                                                                       taxed aasscosts. Itisfurther,
                                                                                                 costs. It is further,

                            ORDERED,
                            ORDERED, thatCarol
                                     that       AnnManley
                                          Carol Aim        andDavid
                                                    Manley and       Peterson
                                                               David Peterson     hereby
                                                                              arehereby
                                                                              are        released
                                                                                        released and
                                                                                                 and

                     discharged
                     discharged forallactions         relating
                                                takenrelating
                                for all actions taken         totheir
                                                              to theirappointments
                                                                      appointments as
                                                                                   as Mrs. Peterson’s
                                                                                      Mrs.Peterson's medical
                                                                                                     medical or
                                                                                                             or

                                            the Power o
                                       mderthePower
                               agent runder
                     financial agent                     Attorney dated
                                                      offAttomey        June 23,1994
                                                                  dated June          on or before
                                                                             23, 1994 onor  before tthe
                                                                                                     hedateofthis
                                                                                                        date of this

                     Final  udgment.ItItisisfurther,
                     FinalJJudgment.        further,

                            ORDERED,
                            ORDERED, thatCarol
                                     that       AnnManley
                                          Carol Arm        andDavid
                                                    Manley and       Peterson
                                                               David Peterson     hereby
                                                                              arehereby
                                                                              are        released
                                                                                        released and
                                                                                                 and

                     discharged
                     discharged forallactions
                                for all actions taken relating
                                                takenrelating    theirappointments
                                                              totheir
                                                              to                   asco-trustees ofthePeterson
                                                                      appointments as            of the Peterson

                     Family
                     Family Trust No. 2
                            Trust No.   on or before
                                      2 onor  before tthe
                                                       hedate  of this Final
                                                          date ofthis  Final Judgment. Itisfurther,
                                                                             Judgment. It is further,

                     ORDERED,
                     ORDERED, thatallcontroversies
                              that                   andclaims
                                   all controversies and        byMack
                                                         claims by Mack Peterson,
                                                                       Peterson, DonPeterson
                                                                                 Don           andLonny
                                                                                     Peterson and Lonny
                                                             and
                     Peterson,
                     Peterson, including
                               including any andallclaims
                                         any                    causes ofaction
                                             and all claims and causes of action of any kind
                                                                                 ofany  kind that
                                                                                             that w    or could
                                                                                                    ereor
                                                                                                  were    could have
                                                                                                                have

                     been asserted
                     been          byMack
                          asserted by      Peterson,
                                      Mack Peterson, DonPeterson
                                                     Don Peterson andLonny
                                                                  and Lonny P eterson
                                                                            Peterson in this proceeding thatin
                                                                                     inthisproceeding           any
                                                                                                        that in any

                     wayrelated
                     way            CarolAnn
                                 toCarol
                         related to          Manley,
                                         AnnManley,  inany
                                                    in     capacity,
                                                       anycapacity, David
                                                                    David Peterson,
                                                                          Peterson, inany
                                                                                    in    capacity,
                                                                                       anycapacity, Mrs.
                                                                                                    Mrs.

                     Peterson and/or
                              and/or thePeterson  Family
                                     the Peterson Family Trust No.2,
                                                         Trust No. 2,as described
                                                                     asdescribed inthisFinal
                                                                                 in            Judgment,
                                                                                    this Final Judgment,     hereby
                                                                                                         arehereby
                                                                                                         are

                                                                      4                                      -




Silverado Appx. 0626
                                                                                            No. 1-15-586-CV                3884
                                                                                                                    —




                 discharged
                 discharged     released
                            and released with prejudice,
                                         withprejudice, whether
                                                        whether known
                                                                known o  unknown. ItItis
                                                                      orrunknown.     is further,

                        ORDERED,
                        ORDERED, thatthis
                                 that            Judgment
                                      this Final Judgment fullyand
                                                          fully            disposes ofall
                                                                andfinally disposes of all Parties andissues
                                                                                                   and issues

                        theCourt and
                 before the      andis         andappealable
                                     is final and             forall
                                                  appealable for      purposes
                                                                 all purposes andall
                                                                              and all relief not expressly
                                                                                             notexpressly granted
                                                                                                          granted

                 herein
                 herein isdenied.
                        is denied.

                        SIGNED
                        SIGNED on this________day
                               on this      day of                   2015.
                                                                   , 2015.
                                                of ___________________,




                                                                     JUDGE
                                                                     JUDGE PRESIDING




                                                                5




Silverado Appx. 0627
                                                                                       No. 1-15-586-CV 3885
        0
                       APPROVED
                          FORM:
                         TO
                         AS
                       CRAIN,
                       CRAIN, CATON
                                    ·
                       APPROVED AS TO FORM:

                              CATON &
                                    & JAMES,
                                      JAMES, P.C.
                                             P.C.


                       BY:            1,6,6LAAao                 By:
                             SARAH
                              ARAH PAPA1.17' ACHECO
                                              ACHECO                PHILIP ROSS
                                                                            ROSS
                             (TBA
                             (TBA ##00788164)
                                    00788164)                        (TBA
                                                                    (IBA   #17304200)
                                                                          #17304200)
                                              ton.com
                             spacheco@craincaton.com                ross lawighotmail.com
                             KATHLEEN
                             KATHLEEN     TANNER
                                          TANNER    BEDUZE
                                                    BEDUZE          1006  Holbrook
                                                                     1006Holbrook Road
                                                                                  Road
                             ('I`BA
                             (TEA   #24052205)
                                   #24052205)                       SanAntonio,
                                                                    San          Texas78218
                                                                        Antonio, Texas 78218
        NJ                   kbeduze@craincaton.com                 (210)326-2100
                                                                    (210) 326-2100
                                   McKim1ey,
                             1401 McKinney,  Suite1700
                                             Suite 1700
        0                    Houston, Texas 77010-4035
                                      Texas 77010-4035              CANDICE
                                                                    CANDICE    SCHWAGER
                                                                               SCHWAGER
                                   658-2323
                             (713) 658-2323                         (TBA#24005603)
                                                                    (TBA  #24005603)
        tit                  (713)658-1921
                                   658-1921
                             (713)          (Fanshnile)             schwaaerlawfirm@live.com
                                                                    1417 Ramada Drive
                   Attorneys     DavidPeterson
                   Attorneys for David         andCarol Ann
                                       Petersonand      Ann         Houston, Texas 77062
                                                                             Texas 77062
                   Manley                                           (832)
                                                                    (832) 315-8489
                                                                          315-8489
                                                                    (713)583-0355
                                                                    (713) 583-0355(Facsimile)
                                                                                   (Facsimile)
                                                                 Attorneys     MackPeterson, Lonny Peterson
                                                                 Attorneys for Mack
                                                                 andDon
                                                                 and Don P eterson
                                                                         Peterson
                   UNDERWOOD,
                         JONES
                            &SCHERRER,
                                     MACINTYRE,
                   UNDERWOOD, JONES & SCHERRER,
                                     MACINTYRE,            STANFIELD
                                                McCULLOCH, STANFIELD
                   PLLC
                   PLLC                                          &YOUNG,
                                                                 &        LLP
                                                                   YOUNG, LLP


                                                                           ‘
                   By:
                   By;
                          RUSS
                         W. J|NES
                        W. RUSS I
                        (TBA #109
                                                                          OUNG
                        (TBA #109 ·8050)                                 #00797670)
                                           =·                         . Weslayan¤=
                        5177  Richmond
                        5177Richmond    Avenue,
                                        Avenue, Suite
                                                Suite 505
                                                      505           2900
                                                                    2900 Weslayan Street,
                                                                                  Street, Suite150
                                                                                          Suite 150
                        Houston, Texas 7
                        Houston, Texas   7056
                                       77056                       Houston,
                                                                   Houston, Texas 7
                                                                            Texas   7027
                                                                                  77027
                        (713)5552-1144
                        (713)  52-1144                             (713) 572-2900
                                                                   (713) 572-2900
                        (281)768-8588
                        (281) 768-8588 (Facsimile) _
                                       (Facsimile)                 (713)572-2902
                                                                   (713) 572-2902 (Facsimile)
                   AttorneyLitem
                   Attorney Ad Litem ffor
                                       orRuby     Peterson
                                          Ruby S. Peterson       Guardian
                                                                 Guardian Ad
                                                                          Ad Litem for RubyPeterson
                                                                                       Ruby S. Peterson




                                                             6




Silverado Appx. 0628
                                                                                    No. 1-15-586-CV           3886
TAB 76
                                                                                                                                    F ED
                                                    0                                                                      4/7/2|     PM
            DV   11
                                                             DATA-ENTRY
                                                                 UP DATE
                                                                                                                                       art
                                                                                                                                      Jerk
                                                             PICK UP THIS DATE                                                      ounty

                                                                                                          PROBATECOURT
                                                                                                           PROBATE     11
                                                                                                                   COURT
                                                                            427,208
                                                                                ·
                                                                CAUSE NO. 427,208 401
                        MACKEY
                        MACKEY("MACK")
                               ("MACK")GLEN
                                       GLENPETERSON
                                            PETERSON                         §       INPROBATE COURT
                                                                                      IN PROBATE     NO.I
                                                                                                 COURT NO. 1
                        PETERSON;TONYAPETERSON
                        PETERSON;TONYA PETERSON                              §
                        Individuallyand  asNext
                                     andas NextFriend
                                                Friendof
                                                       of                    §
                        RUBY
                        RUBYPETERSON;
                             PETERSON;DONLESLIE
                                       DON LESLIEPETERSON;§
                                                  PETERSON;                                              ‘
                        CAROL
                        CAROLPETERSON,            andasasNext
                             PETERSON, Individually'and   Next
                                                                                                                         asp
                                                                                                                         cm'
                        Friend
                        FriendofRUBY
                               of RUBYPETERSON;
                                       PETERSON;and
                                                 andLONNY
                                                     LONNY                   §
                        PETERSON,
                        PETERSON,                                            §                                           —C

        ·                                                                    §                               7
                        VS.                                                                                                    rn
                        SILVERADO
                                SENIORLIVING,INC.
                        SILVERADO SENIOR LIVING, INC.                        §                               t,t2S
                                                                                                                         4p
                        d/b/aSILVERADO SENIOR LIVING
                        d/b/a SILVERADO SENIOR LIVING -—                     §                         .,            L    in
                             LAND
                        SUGAR LAND                                           §       HARRISCOUNTY, c
       lidSILVERADO’S                                                                 HARRIS COUNTY, TEXAS
                                                           MOTION TOMODIFY  ORDER
                                                SILVERADO'S MOTION TO MODIFY ORDER
                                           GRANTINGFIRST AMENDEDPLEA TOTHEJURISDICTION
                                           GRANTING FIRST AMENDED PLEA TO THE JURISDICTION
                                 Defendant,
                                          Silverado SeniorLiving,Inc.d/b/aSilverado     SeniorLivingSugarLand
                                 Defendant, Silverado Senior Living, Inc. d/b/a Silverado Senior Living Sugar Land
                                       filesthisMotion
                                                     toModify
                                                            OrderGranting
                                                                        FirstAmended
                                                                                  PleatotheJurisdiction.
                        (Silverado) files this Motion to Modify Order Granting First Amended Plea to the Jurisdiction.
                                                                BACKGROUND
                                                                  BACKGROUND
                                 TheCourtwillrecallthat onNovember10,2014,it grantedSilverado’s
                                                                                              91adismissing
                                  The Court will recall that on November 10, 2014, it granted Silverado's 91a dismissing
                        Plaintiffs’
                                 assaultand battery,falseimprisonment          claimswithprejudice.
                                                                   andconspiracy
                        Plaintiffs' assault and battery, false imprisonment and conspiracy claims with prejudice.
                        Unfortunately,
                                    Plaintiffshadfileda FourthAmendedPetitionon October6, 2014to dropsome
                        Unfortunately, Plaintiffs had filed a Fourth Amended Petition on October 6, 2014 to drop some
                        partiesandoneclaimwhichforced
                                                    Silverado
                                                           to                     withdrawal
                                                                           a partial      inordertoproceed
                                                                                                        withthe
                        parties and one claim which forced Silverado to file a partial withdrawal in order to proceed with the
                        pending
                              91a.TheFourth    Petition
                                          Amended     alsoappeared
                                                                toaddanindividual
                                                                               breachoffiduciary
                        pending 91a. The Fourth Amended Petition also appeared to add an individual breach of fiduciary
                        dutycauseofactionagainstSilverado
                                                       although
                                                              Plaintiffs
                                                                      refused
                                                                            toclarifytheirposition.Instead,
                        duty cause of action against Silverado although Plaintiffs refused to clarify their position. Instead,
                        Plaintiffs
                                forcedthesecond9Iato address
                                                           the               remaining
                                                                                    causeofaction.Boththe9laand
                        Plaintiffs forced the second 91a to address the final remaining cause of action. Both the 91a and
                        Amended
                             Pleatothe                     weresetforthefirstavailable
                                                                                    hearing
                                                                                          date—-
                                                                                               January
                                                                                                     8,2015.
                        Amended Plea to the Jurisdiction were set for the first available hearing date — January 8, 2015.
                                 Onceagain,Plaintiffsfileda FifthAmended
                                                                       PetitiononDecember
                                                                                       4,2014whichnon·suited
                                  Once again, Plaintiffs filed a Fifth Amended Petition on December 4, 2014 which non-suited
                        c0—defendants
                                DavidPeterson
                                            andCarolManley
                                                         andjoinedPlaintiffs’    CarolandTonya
                                                                           spouses
                        co-defendants David Peterson and Carol Manley and joined Plaintiffs' spouses Carol and Tonya




                        4849-4764-0354.1




Silverado Appx. 0629
                                                                                                No. 1-15-567-CV 2128
                Peterson
                Peterson individuallyand     nextfriends
                                          asnext
                                      andas       friendsofRuby
                                                          of Ruby Peterson.1What     notimmediately
                                                                                 wasnot
                                                                            Whatwas                apparent
                                                                                         immediately apparent

                wasthatDonPeterson,
                was that Don Peterson,MackPeterson
                                      Mack PetersonandLonny
                                                    and LonnyPeterson
                                                              Petersonimproperlyattempted
                                                                       improperly            reviveand
                                                                                          toto
                                                                                  attempted    revive and

                assertthefollowing
                assert               causesofaction
                       the followingcauses  of actionagainst
                                                      againstSilverado
                                                              Silveradointheir
                                                                         in theirindividualcapacities
                                                                                   individual         despite
                                                                                              capacities      thefact
                                                                                                         despite the fact
       ci       thatthatthese           eredismissed
                 that that thesecauses
                                causesw
                                      were            onNovember
                                            dismissedon  Novemberl0,
                                                                  10,2014:1)falseimprisonment  and2)
                                                                      2014: 1) false imprisonment and 2)

                 conspiracy.2 Additionally,Carol eterson
                              Additionally, CarolPPetersonandTonya          attempted
                                                           and TonyaPPeterson
                                                                     eterson          toto assertthefollowing
                                                                              attempted            the following

                causesof action asnext
                causes of actionas
                                       friendsof RubyPetersonin theFifthAmended     Petition:1)false
                                   next friends of Ruby Peterson in the Fifth Amended Petition: 1) false
                imprisonment;
                            2) assaultandbattery;3) breachof trust     and4) breachof             duty; and
       In        imprisonment; 2) assault and battery; 3) breach of trust and 4) breach of fiduciary duty; and
                                    Withthe exception
                                                    of assaultandbattery,CarolPetersonandTonyaPeterson
                 conspiracy.; With the exception of assault and battery, Carol Peterson and Tonya Peterson
                additionallyasserteachofthoseclaims                 against              As result,theFifth
                additionally assert each of those claims individually against Silverado.4 Asaa result, the Fifth
                AmendedPetition created additional liveclaims  forCarolPeterson  andTonya  Peterson thatwerenot
                Amended Petition created additional live claims for Carol Peterson and Tonya Peterson that were not
                addressed
                       ineitherpending
                                     motion:
                                          falseimprisonment
                                                        andconspiracy.
                 addressed in either pending motion: false imprisonment and conspiracy.
                         OnThursday,January  8,2015,theCourthelda hearing     ontheFirstAmended    Pleatothe
                         On Thursday, January 8, 2015, the Court held a hearing on the First Amended Plea to the
                Jurisdiction aswellas Silverado’s  9laMotionto DismissPlaintiffs’SoleRemaining      ClaimBreach
                 Jurisdiction as well as Silverado's 91a Motion to Dismiss Plaintiffs' Sole Remaining Claim Breach
                ofTrustand/orBreach   ofFiduciary Dutyassupplemented.   TheCourtaskedfor                  during
                of Trust and/or Breach of Fiduciary Duty as supplemented. The Court asked for clarification during
                thehearing  ontheeffectofgranting    thepending  motions. Itwasexplained   thatgranting  boththe
                 the hearing on the effect of granting the pending motions. It was explained that granting both the
                pending
                      Rule91aandthePleatotheJurisdiction            allclaimsinlightofthenew
                                                      wouldnotdismiss
                 pending Rule 91a and the Plea to the Jurisdiction would not dismiss all claims in light of the new
                individual
                        claimsasserted
                                     byPlaintiffs
                                               CarolPeterson
                                                           andTonya           thenaskedfor
                                                                         Counsel
                                                                  Peterson.
                 individual claims asserted by Plaintiffs Carol Peterson and Tonya Peterson. Counsel then asked for
                direction
                        fromtheCourtregarding
                                           thebestprocedural  toputanendtotheabusive
                                                         method                    pleading
                 direction from the Court regarding the best procedural method to put an end to the abusive pleading
                          OnfilewiththeCourtandincorporated          byreference   asifsetoutfullyherein.
                           On file with the Court and incorporated by reference as if set out fully herein.
                           I
                          See November     10,2014Orderdismissing     claims  on withtheCourtandincorporated         by
                reference  asifNovember
                         2 See  setoutfully 10,herein.Seealso,
                                                2014 Order     Plaintiffs’
                                                           dismissing      Fifth
                                                                       claims  onAmended    Petition.
                                                                                  file with the Court and incorporated by
                 reference as if set out fully herein. See also, Plaintiffs' Fifth Amended Petition.
                          SeePlaintiffs’  FifthAmended    Petition;seealsoOrderGranting      Silverado’sFirstAmended
                PleatotheJurisdiction
                           See Plaintiffs'on filewith
                                           Fifth     theCourt
                                                 Amended       andincorporated
                                                           Petition;              byreference
                                                                     see also Order             asifsetoutFirst
                                                                                     Granting Silverado's  fullyAmended
                                                                                                                 herein.
                 Plea to the Jurisdiction on file with the Court and incorporated by reference as if set out fully herein.
                                              OrderGranting  Silverado’s  91a Motion   toDismiss   Plaintiffs’Breach of
                Trustand/or
                         4 1d.Breach
                               CompareofFiduciary
                                          with OrderDuty (Tonya
                                                     Granting    andCarol91
                                                               Silverado's  Peterson’s    to surviving
                                                                               a Motionsole           individual
                                                                                             Dismiss Plaintiffs'  claims
                                                                                                                 Breach of
                are false
                 Trust and/or  Breach of andconspiracy).
                          imprisonment     Fiduciary Duty (Tonya and Carol Peterson's sole surviving individual claims
                 are false imprisonment and conspiracy).



                 4849-4764-0354.1




Silverado Appx. 0630
                                                                                          No. 1-15-567-CV 2129
                 tactics employed
                         employed by
                                  by Plaintiffs since
                                                since aatrial
                                                         trialssetting
                                                                ettinghhad
                                                                        adnot
                                                                           notbeen
                                                                               beenissued  ndscheduling
                                                                                    issuedaand schedulingorder   asnot
                                                                                                          orderwwas not

                inplace.
                in place.

                          OnJanuary
                          On January9,2015,
                                    9, 2015,theCourt
                                             the Courtsigned
                                                       signedOOrders
                                                               rders
                                                                   granting
                                                                     grantingSilverado’s
                                                                              Silverado'smotions.
                                                                                          motions.Unfortunately,
                                                                                                  Unfortunately,

                theOrder
                the Order submitted
                          submitted with
                                    withthePlea   tothe
                                         the Pleato                  wasoverbroad
                                                     the Jurisdictionwas overbroadinitslanguage    anderroneously
                                                                                   in its languageand  erroneously
                stated
                stated theMotion
                        the Motion would
                                   wouldterminate
                                         terminateallclaims.Theoverbreadth
                                                   all claims. The overbreadthof
                                                                              of theproposed
                                                                                  the proposedO rderwwas
                                                                                              Order   as
                 inadvertentand    notsubmitted
                                wasnot
                            andwas     submittedwith
                                                withconscience
                                                     conscienceindifference.
                                                                indifference.Thelanguage  becameincorrect
                                                                             The languagebecame  incorrect
       0
       11
                when
                when Plaintiffs
                     Plaintiffs filed
                                filedtheir      AmendedPetition
                                     their FifthAmendedPetitionaddingnewclaims.
                                                               addingnew claims.In
                                                                                Inorder toclarify
                                                                                  orderto  clarifythe
                                                                                                   theO rder,
                                                                                                      Order,

       Vi       Silverado
                Silveradowould requestthisCourt
                         wouldrequest  this Court m odifyiits
                                                  modify  tspriororder
                                                              prior order recognizing
                                                                          recognizingthependency
                                                                                      the pendencyofCarol
                                                                                                   of Carol
                Peterson
                Petersonaand
                          ndTonya  Peterson's falseimprisonment
                             Tonya Peterson’s false imprisonmentandconspiracy
                                                                 and conspiracyclaims  s discussed
                                                                                claimsaas           atthe
                                                                                          discussedat  the
                hearing.
                hearing.
                                                      MOTION
                                                      MOTIONTOMODIFY
                                                            TO MODIFY
                          Silverado’s
                          Silverado's Plea to theJurisdiction
                                      Plea to                  was at
                                              the Jurisdiction was    all times llimited
                                                                   at alltimes    imited tosubject
                                                                                        to subjectmatterjurisdiction
                                                                                                  matter jurisdictionand
                                                                                                                      and
                Plaintiffs’ lackofauthority  and/orstandingto
                Plaintiffs' lack of authority and/or standing
                                                            tobring
                                                              bringclaims onbehalf
                                                                   claimson  behalfofRuby
                                                                                    of Ruby Peterson.5TheCourt
                                                                                                      The Court
                properly grantedthePleatotheJurisdiction
                properly granted the Pleato
                                                              supplemented;
                                                            as supplemented;however,
                                            the Jurisdictionas
                                                                                     thesecond  paragraph ofthe
                                                                             however, the second paragraph of the
                Order
                Order purportsto
                                 dismiss theentire auseofaction
                               to dismiss the entireccause            sto
                                                           of actionaas
                                                                          Silverado withprejudice  whichbecame
                                                                        to Silverado with prejudice which became
                impossible                      theirFifthAmended   Petition due toPlaintiffs’
                          once Plaintiff's filed their Fifth Amended Petition dueto
                impossibleonce
                                                                                              artfulpleading   and
                                                                                    Plaintiffs' artful pleading and
                theremaining  individualclaims of:falseimprisonment   andconspiracy
                the remaining individual claims of: false imprisonment and conspiracyas
                                                                                       addressed indetailabove.
                                                                                     as addressed in detail above.
                Assuch,Silverado        tomodify  thesecond  paragraph oftheOrderto stateas
                                   moves to modify the second paragraph of the Ordertostate
                As such, Silverado moves
                                                                                              follows:
                                                                                            as follows:
                         ItisHEREBY
                               ORDERED,
                                     and
                                  ADJUDGED
                                      DECREED
                                         that
                                           PLAINTIFFS
                                              Carol
                          It is HEREBY ORDERED, ADJUDGED and DECREED that PLAINTIFFS Carol
                         PetersonandTonyaPeterson   donothavestanding    to bringclaims nbehalf   of
                         Peterson and Tonya Peterson do not have standing to bring claimsoon behalf of
                         RUBYPETERSONnextfriends       otherwise.  Thesolepersonswith standing to
                         RUBY PETERSONas
                                      as next friendsor
                                                      or otherwise. The solepersons
                                                                                  with standing to


                           FirstSupplement   to itsFirstAmended   PleatotheJurisdiction    andFirstAmended
                      5 See First Supplement to its First Amended Plea to the Jurisdiction and First Amended
                Answeron      withtheCourtandincorporated     byreference  as ifsetoutherein.
                Answer on file with the Court and incorporated by reference as if set out herein.



                4849-4764-0354.1




Silverado Appx. 0631
                                                                                           No. 1-15-567-CV 2130
        5               bringclaims
                        bring           behalfof
                                     on behalf
                              claims on        of RUBY PETERSON
                                                  RUBYPETERSON are DavidPeterson,
                                                               areDavid           CarolManley
                                                                        Peterson, Carol Manley

        0
                        and/orher
                        and/or herCourt appointed
                                  Court appointed adlitems.
                                                  ad litems.
        a.
                                                                                                 bedone.
                 Silverado
                 Silverado does notfile thisMotion
                           does not



                        Silverado        Living,
                                  SeniorLiving,
                                                           PRAYER
                                        this Motion ttoocause
                                                        causeundue
                                                           PRAYER

                                                 Inc.d/b/aSilverado  Senior
                                                                                that jjustice
                                                                              sothat
                                                                          butso
                                                              unduedelay, but


                                                                            Living
                                                                                       usticemay


                                                                                   SugarLand
                                                                                              maybe


                                                                                         Landprays
                                                                                                    done.



                                                                                                   theCourt
                                                                                             praysthe       grant
                        Silverado Senior        Inc. d/b/a Silverado Senior Living Sugar              Court grant
        I/1
                 its Motion ttoo Modify
                 itsMotion              itsOrder
                                 Modify its       Granting
                                            Order Granting First
                                                           First A mended
                                                                 Amended Plea to theJurisdiction.
                                                                         Plea to the Jurisdiction.
       0
                                                            Respectfully
                                                            Respectfully submitted,
                                                                         submitted,

                                                            LEWIS
                                                            LEWIS BRISBOIS
                                                                  BRISBOIS BISGAARD
                                                                           BISGAARD &SMITH,
                                                                                    &        LLP
                                                                                      SMITH, LLP

                                                            /s/         Davis
                                                            /s/ Josh K. Davis




                                                              2406234
                                                             No.
                                                            State
                                                            Bar
                                                            JOSH
                                                            JOSH K.K.DAVIS


                                                            Weslayan
                                                            Weslayan
                                                                     DAVIS
                                                            StateBarNo.24031993
                                                            State Bar No. 24031993
                                                            CHRISTIAN
                                                            CHRISTIAN


                                                            24Greenway
                                                            24
                                                                         R.JOHNSON
                                                                         R. JOHNSON
                                                            State Bar No. 24062345
                                                                      Tower,
                                                                      Tower, Suite
                                                                         Plaza
                                                               Greenway Plaza
                                                            Houston, Texas  77046
                                                                      Texas 77046
                                                                                   1400
                                                                             Suite1400

                                                                  659-6767 T
                                                            (713)659-6767
                                                            (713)            elephone
                                                                           Telephone
                                                            (713)759-6830
                                                            (713)          Facsimile
                                                                  759-6830 Facsimile

                                                            ATTORNEYS
                                                            ATTORNEYS FORDEFENDANTS,
                                                                      FOR DEFENDANTS,
                                                            SILVERADO
                                                            SILVERADO SENIOR         INC. D
                                                                             LIVING, INC.
                                                                      SENIOR LIVING,        /B/A
                                                                                          D/B/A
                                                            SILVERADO
                                                            SILVERADO SENIOR
                                                                      SENIOR L
                                                                             LIVING SUGAR
                                                                               IVINGSUGAR   L AND
                                                                                             LAND




                 4849-4764-0354.1
                 4849-4764-0354.1




Silverado Appx. 0632
                                                                                     No. 1-15-567-CV 2131
                                                    CERTIFICATE
                                                            OFSERVICE
                                                    CERTIFICATE OF SERVICE

                           hereby c
                         I1hereby   ertify
                                   certify tthat
                                             hataa true
                                                   true and
                                                        and correct copy ofthe
                                                            correct copy  of the foregoing
                                                                                 foregoing instrument
                                                                                            instrument was   served
                                                                                                        was served  uupon all
                                                                                                                      ponall
                 counsel
                 counsel  ofrecord
                          of        viae-file,
                             record via          facsimile,
                                        e-file, facsimile,  hand
                                                           hand            and/or
                                                                 delivery and/or            mail,return
                                                                                  certified mail, retum receipt
                                                                                                        receipt requested
                                                                                                                requested on
                                                                                                                          on
                 this     dayof
                 this6th day   of`April, 2015.
                                 April, 2015.

       SJ                 Philip    Ross
                                 M.Ross
                          Philip M.
                          1006    Road
                             Holbrook
                          1006 Holbrook Road
       Ui                 San Antonio,Texas78218
                          San Antonio, Texas 78218
                          Attorney for
                                   for Plaintiffs

                          Candice
                          Candice LSchwager
                                  L  Schwager
                          TheSchwager
                          The Schwager Law     Firm
                                         LawFirm
                          1417Ramada
                          1417 Ramada   Dr.
                                        Dr.
                          Houston,Texas
                          Houston,  Texas77062
                                          77062
                          Attorney
                          Attorney for Plaintiffs

                          Sarah
                             Patel
                                Pacheco
                          Sarah Patel Pacheco
                          Crain,Caton
                          Crain, Caton&&James,  PC
                                         James, PC
                          1401McKinney
                          1401            Street
                               McKinney Street
                          1700
                          1700 FiveHouston
                               Five  Houston Center
                                             Center
                               Texas
                          Houston, 77010
                          Houston, Texas 77010
                          Attorneys                  andDavid
                          Attorneys for Carol Manley and David P eterson
                                                               Peterson

                          JillW.Young
                          Jill W. Young
                          Maclntyre,
                          MacIntyre, McCulloch,
                                     McCulloch, Stanfield&
                                                Stanfield & Young, LLP
                                                            Young,LLP
                               Weslayan,
                          2900Weslayan,
                          2900           Suite150
                                         Suite 150
                               Texas
                          Houston, 77027
                          Houston, Texas 77027

                          W. RussJones
                          W. Russ Jones
                          Underwood, JonesScherrer
                          Underwood, Jones          &Malouf,
                                           Scherrer &         PLLC
                                                      Malouf, PLLC
                          5177
                             Richmond Suite
                                   Ave,  505
                          5177 Richmond Ave, Suite 505
                          Houston, 77056
                               Texas
                          Houston, Texas 77056



                                                                  s/Josh
                                                                  s/ Josh K Davis
                                                                          K Davis

                                                                  JOSHK.
                                                                  JOSH K.DAVIS
                                                                         DAVIS




                 4849-4764-0354.1




Silverado Appx. 0633
                                                                                              No. 1-15-567-CV 2132